Exhibit 10.1

EXECUTION VERSION

SETTLEMENT AGREEMENT

Table of Contents

 

PREAMBLE      1    RECITALS      2    1.    Definitions      7    2.    Lodging,
Stay, Settlement Process, Termination, and Effective Date      17    3.   
Payment of Settlement Proceeds and Exchange of Other Consideration      23    4.
   Mutual Releases and Covenants Not to Sue      25    5.    Representations of
the Parties      34    6.    Affirmative Covenants      36    7.    Entire
Agreement      40    8.    Effect if Void      40    9.    Confidentiality     
41    10.    Remedies      41    11.    Reservation of Rights      42    12.   
Notice      44    13.    Miscellaneous      46   



--------------------------------------------------------------------------------

PREAMBLE

THIS SETTLEMENT AGREEMENT (the “Agreement” or “Settlement Agreement”) is made on
April 3, 2014, by and among (1) the Anadarko Litigation Trust (the “Litigation
Trust”), by and through its authorized representative and trustee, John C.
Hueston (the “Litigation Trustee”), not individually but solely in his
representative capacity as Litigation Trustee; (2) the United States of America,
in its capacity as plaintiff-intervenor in the Adversary Proceeding (as defined
below) pursuant to its Complaint-in-Intervention (as defined below), and acting
for and on behalf of the United States Environmental Protection Agency (“U.S.
EPA”), the United States Department of Agriculture, acting through the United
States Forest Service (the “Forest Service”), the United States Department of
the Interior (“DOI”), acting through the Fish and Wildlife Service and the
Bureau of Land Management, the United States Department of Commerce, acting
through the National Oceanic and Atmospheric Administration (“NOAA”), the United
States Department of Defense, including the United States Department of the
Army, United States Army Corps of Engineers, United States Department of the
Navy, and United States Department of the Air Force (“DOD”), and the Nuclear
Regulatory Commission (“NRC”); and (3) Anadarko Petroleum Corporation,
Kerr-McGee Corporation, Anadarko US Offshore Corporation (f/k/a Kerr-McGee Oil &
Gas Corporation), Kerr-McGee Worldwide Corporation, KM Investment Corporation
(improperly named as Kerr-McGee Investment Corporation in the Second Amended
Adversary Complaint (as defined below)), Kerr-McGee Shared Services Company LLC,
Kerr-McGee Credit LLC1, and Kerr-McGee Stored Power Company LLC (collectively,
“Anadarko,” and each individually an “Anadarko Entity”).

 

1  Kerr-McGee Credit LLC was dissolved in 2007. At the time of dissolution,
Kerr-McGee Worldwide Corporation was its sole member.



--------------------------------------------------------------------------------

RECITALS

A. On January 12, 2009, Tronox Incorporated and certain of its affiliates
(collectively, the “Debtors”) commenced chapter 11 cases (the “Chapter 11
Cases”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). On November 30, 2010, the Bankruptcy Court
confirmed the Debtors’ First Amended Joint Plan of Reorganization (as defined
below) (the “Plan”). On February 14, 2011, the Plan became effective.

B. In the Chapter 11 Cases, the United States, other governmental entities, and
other Persons filed Proofs of Claim (as defined below) against the Debtors on
account of, among other things, alleged environmental claims, obligations,
and/or liabilities at certain of the Covered Sites (as defined below) (as to
such Proofs of Claims filed by the United States and other governmental
entities, the “Bankruptcy Environmental Claims,” and as to such Proofs of Claim
filed by other Persons, the “Bankruptcy Indirect Environmental Claims”). Various
tort claimants filed Proofs of Claim against the Debtors on account of alleged
tort liabilities, including for personal injury and property damage (the
“Bankruptcy Tort Claims” and, together with the Bankruptcy Environmental Claims
and the Bankruptcy Indirect Environmental Claims, the “Bankruptcy Claims”). The
Bankruptcy Claims were (or will be) resolved or addressed pursuant to the Plan
and related agreements, including the Environmental Settlement Agreement (as
defined below), the Cimarron Environmental Response Trust Agreement, the
Multistate Environmental Response Trust Agreement, the Nevada Environmental
Response Trust Agreement, the Savannah Environmental Response Trust Agreement,
the West Chicago Environmental Response Trust Agreement, and the Tort Claims
Trust Agreement (each as

 

2



--------------------------------------------------------------------------------

defined below and collectively, but excluding the Plan and the Environmental
Settlement Agreement, the “Environmental and Tort Trust Agreements”), and the
Litigation Trust Agreement (as defined below), and other prior proceedings of
the Bankruptcy Court.

C. There are two complaints against Anadarko currently being jointly litigated
in Tronox Inc., et al. v. Kerr-McGee Corporation, et al. (In re Tronox Inc.),
Adv. Proc. No. 09-01198 (Bankr. S.D.N.Y.):

(i) the Second Amended Adversary Complaint (the “Second Amended Adversary
Complaint”), originally commenced during the Chapter 11 Cases by certain of the
Debtors but assigned and transferred to, and currently prosecuted by, the
Litigation Trust for the benefit of its beneficiaries (including the United
States) pursuant to the Plan, the Litigation Trust Agreement, and the
Environmental Settlement Agreement, and which, at the time of trial, asserted
claims including: actual fraudulent transfer under Bankruptcy Code §§ 544(b) and
550(a); constructive fraudulent transfer under Bankruptcy Code §§ 544(b) and
550(a); constructive fraudulent transfer under Bankruptcy Code §§ 548 and
550(a); breach of fiduciary duty; equitable subordination; and equitable
disallowance; and which originally asserted claims for civil conspiracy, aiding
and abetting fraudulent conveyance, unjust enrichment, disallowance of claims
pursuant to § 502(d) of the Bankruptcy Code, and disallowance of contingent
indemnity claims pursuant to § 502(e)(1)(B) of the Bankruptcy Code; and

(ii) the Complaint-In-Intervention (the “Complaint-in-Intervention”) filed by
the United States, asserting claims under the FDCPA (as defined below).

D. The Plan, Litigation Trust Agreement, and Environmental Settlement Agreement
assigned, as provided in the Confirmation Order (as defined below) (including,
but not limited to,

 

3



--------------------------------------------------------------------------------

paragraphs 126, 127 and 131) and the Litigation Trust Agreement (including, but
not limited to, sections 2(a)(iii), 2(a)(viii), 2(b) and 4(b)(iv)), all of the
Debtors’ respective rights and interests in the Adversary Proceeding (as defined
below, but excluding the Complaint-in-Intervention) and any claim or cause of
action of the Debtors related thereto, whether or not asserted in the Adversary
Proceeding, to the Litigation Trust for the benefit of the entities listed in
Section 1(d) of the Litigation Trust Agreement, which include the Tort Claims
Trust (the “Tort Claims Trust”), the Cimarron Environmental Response Trust
(“Cimarron Trust”), the Multistate Environmental Response Trust (the “Multistate
Trust”), the Nevada Environmental Response Trust (the “Nevada Trust”), the
Savannah Environmental Response Trust (“Savannah Trust”) (the Tort Claims Trust,
Cimarron Trust, Multistate Trust, Nevada Trust and Savannah Trust, along with
the West Chicago Environmental Response Trust (“West Chicago Trust”), are
hereafter, collectively, the “Environmental and Tort Trusts” and each
individually an “Environmental and Tort Trust”), and certain governmental
entities that had asserted Bankruptcy Environmental Claims against the Debtors
(collectively, “Litigation Trust Beneficiaries” and each individually a
“Litigation Trust Beneficiary”). Pursuant to the Plan, Litigation Trust
Agreement, Environmental Settlement Agreement, and Environmental and Tort Trust
Agreements (other than the West Chicago Environmental Response Trust Agreement),
the Litigation Trust Beneficiaries and beneficiaries of the Environmental and
Tort Trusts (together with the Litigation Trust Beneficiaries, the
“Beneficiaries” and each individually a “Beneficiary”) are entitled to have
paid, on account of their Bankruptcy Environmental Claims and Bankruptcy Tort
Claims, specified allocations (the “Distribution Scheme”) of a share of the net
proceeds of any recovery from the Adversary Proceeding, the principal allocation
of which involves payment of approximately 88% of the net proceeds of any
recovery on account of Bankruptcy Environmental Claims and payment of

 

4



--------------------------------------------------------------------------------

approximately 12% of the net proceeds of any recovery on account of Bankruptcy
Tort Claims, with subsidiary allocations on account of the Bankruptcy
Environmental Claims and Bankruptcy Tort Claims governed by the Environmental
Settlement Agreement, Litigation Trust Agreement, and the Environmental and Tort
Trust Agreements (other than the West Chicago Environmental Response Trust
Agreement).

E. The Bankruptcy Claims and the Adversary Proceeding relate to, among other
things, tort claims and environmental claims, causes of action and obligations
asserted against the Debtors in respect of the Covered Sites (as defined below).
As and to the extent described more fully in the Environmental Settlement
Agreement, the Distribution Scheme provides that approximately 88% of the net
proceeds generated from the Adversary Proceeding will be distributed to trusts
created to conduct Environmental Actions at one or more Covered Sites and to
federal, state, or tribal governments in satisfaction of claims for costs
previously expended or to be expended at Covered Sites or for Environmental
Actions expected to be performed at Covered Sites.

F. On May 8, 2012, the Bankruptcy Court held that Anadarko Petroleum Corporation
was entitled to summary judgment dismissing it from the Adversary Proceeding.
The other Anadarko Entities (“Anadarko Trial Defendants”) remained subject to
the claims in the Adversary Proceeding. An order has not yet been entered
reflecting the dismissal of Anadarko Petroleum Corporation with prejudice.

G. From May 15, 2012 to September 13, 2012, the Bankruptcy Court held trial with
respect to claims against the Anadarko Trial Defendants.

H. On December 12, 2013, the Bankruptcy Court issued its Memorandum Opinion,
After Trial (the “Decision”), finding the Anadarko Trial Defendants liable under
the Second

 

5



--------------------------------------------------------------------------------

Amended Adversary Complaint for actual and constructive fraudulent conveyances,
but not liable for breach of fiduciary duty. The Bankruptcy Court requested and
has received further briefing on issues respecting the amount of damages. The
Decision is not a final judgment and, to date, the Bankruptcy Court has not
issued a final judgment.

I. This Agreement represents a compromise and settlement of disputed claims,
asserted and unasserted. In the absence of this Agreement, Anadarko would
exercise its rights to seek further review and/or appeal in connection with the
Adversary Proceeding.

J. On August 11, 2009, Anadarko filed Proofs of Claim (as defined below) against
the Debtors, which it subsequently amended on September 11, 2009 and
September 11, 2010. Also, on January 13, 2014, Kerr-McGee Corporation, pursuant
to the Decision, filed a claim under section 502(h) of the Bankruptcy Code on
behalf of itself and the other Anadarko Trial Defendants.

K. The Parties agree to settle, compromise and resolve their disputes related to
the Adversary Proceeding, including the Trust Derivative Claims as if such Trust
Derivative Claims were already asserted and now pending against the Anadarko
Released Parties, and to address other matters, as and to the extent provided
herein.

L. This Agreement will settle, compromise, resolve and close the Adversary
Proceeding and settle, compromise, resolve and extinguish the Trust Derivative
Claims, any claims that were asserted or that could have been asserted in the
Second Amended Adversary Complaint, and the claims asserted in the
Complaint-in-Intervention and the claims that could have been asserted in the
Complaint-in-Intervention relating to the subject matter of the Adversary
Proceeding, together and on a global basis, to the extent provided herein.

 

6



--------------------------------------------------------------------------------

M. This Agreement is fair and reasonable and in the public interest, and is an
appropriate means of resolving these matters as it, among other things, will
enable the investigation, remediation, cleanup, and recovery of natural resource
damages and other compensation with respect to Covered Sites as and to the
extent provided by the Distribution Scheme, and provide for payment on account
of Bankruptcy Tort Claims as and to the extent provided by the Distribution
Scheme, and as and to the extent provided herein.

NOW THEREFORE, without any final adjudication of any issue of fact or law, in
consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, by their attorneys and/or authorized officials,
hereby agree as follows:

AGREEMENT

1. Definitions.

1.1. “9019 Recommendation Motion” shall have the meaning set forth in
Section 2.3.3.

1.2. “Adversary Proceeding” shall mean the adversary proceeding pending in the
Bankruptcy Court captioned Tronox Incorporated, et al. v. Anadarko Petroleum
Corporation, et al., Adversary Proceeding No. 09-01198 (ALG), including the
claims asserted in the Second Amended Adversary Complaint, all claims and/or
remedies that a Debtor transferred to the Litigation Trust that were asserted or
could have been asserted in this adversary proceeding, and the claims asserted
in the Complaint-in-Intervention and that could have been asserted in the
Complaint-in-Intervention relating to the subject matter of this adversary
proceeding.

1.3. “AEA” shall mean the Atomic Energy Act of 1954, 42 U.S.C. § 2011 et seq.

 

7



--------------------------------------------------------------------------------

1.4. “Affiliate” shall have the meaning given to such term in 11 U.S.C.
§ 101(2), except that for an entity that is not a debtor in a bankruptcy case,
this definition shall be construed as if it were.

1.5. “Agreement” or “Settlement Agreement” shall have the meaning set forth in
the preamble hereto.

1.6. “Anadarko” and “Anadarko Entity” shall have the meanings set forth in the
preamble hereto.

1.7. “Anadarko Covenant Parties” shall mean Anadarko and Anadarko’s successors,
their affiliates and predecessors (listed on Schedule 1), assigns, and all of
their past, present and future directors, officers, managers, members and
employees, but only to the extent that the alleged liability of such successor,
affiliate, predecessor, assign, director, officer, manager, member, or employee
is based on its status as and in its capacity as a successor, affiliate,
predecessor, assign, director, officer, manager, member or employee of Anadarko.

1.8. “Anadarko Party” shall mean any entity included under either Section 1.7
or 1.9.

1.9. “Anadarko Released Parties” shall mean Anadarko and each of its Affiliates,
and each of their respective predecessors, successors, and assigns, all of their
past, present, and future officers, directors, employees, managers, members,
agents, attorneys and other representatives.

1.10. “Anadarko Trial Defendants” shall have the meaning set forth in Recital F.

1.11. “Approval Motion” and “Approval Order” shall have the meanings set forth
in Section 2.3.3.

 

8



--------------------------------------------------------------------------------

1.12. “Assignment Agreement” shall mean the agreement entitled “Assignment
Agreement” dated as of December 31, 2002 between Kerr-McGee Chemical Worldwide
LLC and Kerr-McGee Oil & Gas Corporation.

1.13. “Assignment, Assumption, and Indemnity Agreement” shall mean the agreement
entitled “Assignment, Assumption, and Indemnity Agreement” dated as of
December 31, 2002 between Kerr-McGee Chemical Worldwide LLC and Kerr-McGee Oil &
Gas Corporation.

1.14. “Bankruptcy Claims” shall have the meaning set forth in Recital B.

1.15. “Bankruptcy Code” shall mean title 11 of the U.S. Code, 11 U.S.C.
§§ 101-1532, as hereinafter amended.

1.16. “Bankruptcy Court” shall have the meaning set forth in Recital A.

1.17. “Bankruptcy Environmental Claims” and “Bankruptcy Tort Claims” shall have
the meanings set forth in Recital B.

1.18. “Beneficiaries” shall have the meaning set forth in Recital D.

1.19. “Business Day” and “Business Days” shall mean any day other than a
Saturday, Sunday or other day on which banks in New York City are authorized or
required by law to close.

1.20. “CAA” shall mean the Clean Air Act, 42 U.S.C. § 7401 et seq., as
hereinafter amended.

1.21. “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675, as hereinafter amended.

1.22. “Chapter 11 Cases” shall have the meaning set forth in Recital A.

1.23. “Cimarron Environmental Response Trust Agreement” shall mean the
Environmental Response Trust Agreement entered into by and among the Debtors,
the Cimarron

 

9



--------------------------------------------------------------------------------

Trustee, and certain other entities, an execution copy of which was approved by
the Bankruptcy Court on February 14, 2011 [Case No. 09-10156 (ALG), Dkt.
No. 2812]. This term shall also include all schedules, exhibits and attachments
thereto.

1.24. “Cimarron Trust” shall have the meaning set forth in Recital D.

1.25. “Complaint-in-Intervention” shall have the meaning set forth in Recital C.

1.26. “Confirmation Order” shall mean the Findings of Fact, Conclusions of Law
and Order Confirming The First Amended Joint Plan of Reorganization of Tronox
Incorporated et al. Pursuant to Chapter 11 of the Bankruptcy Code (Case
No. 09-10156, Dkt. No. 2567).

1.27. “Covered Sites” shall mean any and all Sites (i) listed in Attachments
A-1, A-2, A-3, A-4, B, D, and E of the Environmental Settlement Agreement,
(ii) referenced in the Tort Claims Trust Agreement, including all schedules and
attachments thereto, (iii) which were the subject of any Bankruptcy Claim, or
(iv) listed in Appendix 4 to the Written Direct of Dr. Neil Ram (Adv. Proc. Dkt.
No.417-9).

1.28. “CWA” shall mean the Clean Water Act, 33 U.S.C. §§ 1251-1387, as
hereinafter amended.

1.29. “Debtors” shall have the meaning set forth in Recital A and shall include
Tronox Incorporated; Tronox Luxembourg S.ar.l; Cimarron Corporation;
Southwestern Refining Company, Inc.; Transworld Drilling Company; Triangle
Refineries, Inc.; Triple S, Inc.; Triple S Environmental Management Corporation;
Triple S Minerals Resources Corporation; Triple S Refining Corporation; Tronox
LLC; Tronox Finance Corp.; Tronox Holdings, Inc.; Tronox Pigments (Savannah)
Inc.; and Tronox Worldwide LLC.

1.30. “Decision” shall have the meaning set forth in Recital H.

 

10



--------------------------------------------------------------------------------

1.31. “Defendants” shall mean any and all of the defendants named in the Second
Amended Adversary Complaint or the Anadarko Entities named as defendants in the
Complaint-in-Intervention or both.

1.32. “Distribution Scheme” shall have the meaning set forth in Recital D.

1.33. “District Court” shall mean the United States District Court for the
Southern District of New York.

1.34. “DOD” shall have the meaning set forth in the preamble hereto.

1.35. “DOI” shall have the meaning set forth in the preamble hereto.

1.36. “E&P Business” shall have the meaning provided in the Assignment Agreement
and the Assignment, Assumption, and Indemnity Agreement.

1.37. “Effective Date” shall have the meaning set forth in Section 2.4.1.

1.38. “Environmental Actions” shall have the meaning given to such term in the
Environmental Settlement Agreement, except that (i) the following words are
omitted from the first sentence of that definition: “that occur after the
Effective Date and,” (ii) the last sentence is deleted in its entirety, and
(iii) the term is not limited to the Sites identified in that definition;
provided further that Environmental Actions at a Site include those relating to
releases of hazardous substances from a portion of the Site and all areas
affected by migration of such substances from the Site.

1.39. “Environmental and Tort Trusts” shall have the meaning set forth in the
Recital D.

1.40. “Environmental and Tort Trust Agreements” shall have the meaning set forth
in Recital B.

1.41. “Environmental Motion” shall have the meaning set forth in Section 2.3.2.

 

11



--------------------------------------------------------------------------------

1.42. “Environmental Settlement Agreement” shall mean the Consent Decree and
Environmental Settlement Agreement entered into by and among the Debtors, the
United States, and certain other entities, which was approved by the Bankruptcy
Court on January 26, 2011 [Case No. 09-10156 (ALG), Dkt. No. 2747], as amended
by the First Amendment to Consent Decree and Environmental Settlement Agreement,
which was approved by the Bankruptcy Court on February 14, 2011 [Case
No. 09-10156 (ALG), Dkt. No. 2812]. This term shall also include all schedules,
exhibits and attachments thereto.

1.43. “Execution” shall be deemed to have occurred upon delivery of all executed
signature pages to all Parties.

1.44. “FDCPA” shall mean Subchapter D of the Federal Debt Collection Procedures
Act, 28 U.S.C. §§ 3301-3308, as hereinafter amended.

1.45. “Final” shall have the meaning set forth in Section 2.3.5.

1.46. “Forest Service” shall have the meaning set forth in the preamble hereto.

1.47. “Initial Settlement Amount” shall have the meaning set forth in
Section 3.1.

1.48. “Interest” shall have the meaning set forth in Section 3.3.

1.49. “Litigation Trust” and “Litigation Trustee” shall have the meanings set
forth in the preamble hereto.

1.50. “Litigation Trust Agreement” shall mean the Anadarko Litigation Trust
Agreement entered into by and among the Debtors, the Litigation Trustee, the
United States, certain of the Litigation Trust Beneficiaries, and certain other
entities, an execution copy of which was approved by the Bankruptcy Court on
February 14, 2011 [Case No. 09-10156 (ALG), Dkt. No. 2812]. This term shall also
include all schedules, exhibits and attachments thereto.

 

12



--------------------------------------------------------------------------------

1.51. “Litigation Trust Beneficiaries” shall have the meaning set forth in
Recital D.

1.52. “Lodging Date” shall mean the date this Agreement is lodged with the
Bankruptcy Court in accordance with Section 2.1.

1.53. “Multistate Environmental Response Trust Agreement” shall mean the
Environmental Response Trust Agreement entered into by and among the Debtors,
the Multistate Trustee, and certain other entities, an execution copy of which
was approved by the Bankruptcy Court on February 14, 2011 [Case No. 09-10156
(ALG), Dkt. No. 2812]. This term shall also include all schedules, exhibits and
attachments thereto.

1.54. “Multistate Trust” shall have the meaning set forth in Recital D.

1.55. “Nevada Environmental Response Trust Agreement” shall mean the
Environmental Response Trust Agreement entered into by and among the Debtors,
the Nevada Trustee, and certain other entities, an execution copy of which was
approved by the Bankruptcy Court on February 14, 2011 [Case No. 09-10156 (ALG),
Dkt. No. 2812]. This term shall also include all schedules, exhibits and
attachments thereto.

1.56. “Nevada Trust” shall have the meaning set forth in Recital D.

1.57. “NOAA” shall have the meaning set forth in the preamble hereto.

1.58. “NRC” shall have the meaning set forth in the preamble hereto.

1.59. “NRD” shall mean damages or costs incurred as a result of any injury to,
destruction of, loss of, or loss of use of natural resources, as defined in 33
U.S.C. § 2701(20) and as used in 42 U.S.C. 9607(f), or in any other comparable
federal law, including any and all natural resource damages assessment costs and
restoration actions.

 

13



--------------------------------------------------------------------------------

1.60. “OPA” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701-2762, as
hereinafter amended.

1.61. “Parties” shall mean the Litigation Trust, the United States on behalf of
U.S. EPA, DOD, DOI (on behalf of the Bureau of Land Management and the Fish and
Wildlife Service), the Forest Service, NOAA, and NRC, and each Anadarko Entity.

1.62. “Party” shall mean any one of the Parties described in Section 1.61.

1.63. “Payment Date” shall have the meaning set forth in Section 3.1.

1.64. “Person” shall mean any individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government, tribe, tribal nation, political
subdivision, department, instrumentality or agency thereof, and any other
business or legal entity.

1.65. “Plan” shall mean the Debtors’ First Amended Joint Plan of Reorganization,
as attached as an exhibit to the Bankruptcy Court’s Findings of Fact,
Conclusions of Law and Order Confirming the First Amended Joint Plan of
Reorganization [Case No. 09-10156 (ALG), Dkt. No. 2567].

1.66. “Plan Effective Date” shall mean February 14, 2011.

1.67. “Proof of Claim” shall mean any proof of claim, or writing with similar
effect, filed in the Chapter 11 Cases, whether timely filed or not, pursuant to
section 501 of the Bankruptcy Code, Federal Rule of Bankruptcy Procedure 3001,
and/or any order of the Bankruptcy Court in the Chapter 11 Cases.

1.68. “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901-6992k, as hereinafter amended.

 

14



--------------------------------------------------------------------------------

1.69. “Reorganized Debtors” shall have the meaning given to such term in the
Plan.

1.70. “Report and Recommendation” shall have the meaning set forth in
Section 2.3.3.

1.71. “SDWA” shall mean the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
as hereinafter amended.

1.72. “Savannah Environmental Response Trust Agreement” shall mean the
Environmental Response Trust Agreement entered into by and among the Debtors,
the Savannah Trustee, and certain other entities, an execution copy of which was
approved by the Bankruptcy Court on February 14, 2011 [Case No. 09-10156 (ALG),
Dkt. No. 2812]. This term shall also include all schedules, exhibits and
attachments thereto.

1.73. “Savannah Trust” shall have the meaning set forth in Recital D.

1.74. “Second Amended Adversary Complaint” shall mean the complaint referred to
in Recital C.

1.75. “Settlement Proceeds” shall have the meaning set forth in Section 3.1.

1.76. “Settlement Approval Process” shall have the meaning set forth in
Section 2.2.

1.77. “Site” shall mean “facility,” as that term is defined in CERCLA
Section 101(9), 42 U.S.C. § 9601(9), as hereinafter amended.

1.78. “Stay” shall have the meaning set forth in Section 2.2.

1.79. “Tort Claims Trust” shall have the meaning set forth in Recital D.

1.80. “Tort Claims Trust Agreement” shall mean the Tronox Incorporated Tort
Claims Trust Agreement entered into by and among Tronox Incorporated, Garretson
Resolution

 

15



--------------------------------------------------------------------------------

Group, Inc., solely in its capacity as Tort Claims Trustee, and Wilmington Trust
Company, solely in its capacity as Delaware Trustee, as amended [which are filed
at Case No. 09-01198 (ALG), Dkt. No. 634]. This term shall also include all
schedules, exhibits and attachments thereto.

1.81. “Trust Advisory Board” shall have the meaning given to such term in the
Litigation Trust Agreement. For the avoidance of doubt, members of the Trust
Advisory Board as of the date of this Agreement are the Garretson Resolution
Group, Inc., Greenfield Environmental Multistate Trust LLC, Le Petomane XXVII,
Inc., Karen Cordry, Kathleen A. Roberts, and Pamela Esterman.

1.82. “Trust Derivative Claims” shall mean any and all claims and/or remedies
that are held and/or controlled by, and which were or could have been asserted
by, the Litigation Trust against any Anadarko Released Party, seeking relief or
recovery arising from harm to any Debtor or any Debtor’s estate, based on any
legal theory including, without limitation, such claims and/or remedies under
federal or state law, statutory or common law, in equity or otherwise, arising
out of or in any way related to (i) the Adversary Proceeding; (ii) the Chapter
11 Cases; (iii) the Bankruptcy Claims; (iv) the Covered Sites; and/or (v) any
Anadarko Released Party’s ownership, management, operation, status, tenure,
conduct, omission, action or inaction at any time as a stockholder, affiliate,
owner, partner, member, manager, director, officer, employee, servant, agent,
representative, attorney, creditor, successor, assign or other relationship with
a Debtor and/or any of its predecessors, in each case, including, without
limitation, such claims and/or remedies that are actions, causes of action,
lawsuits, suits, claims, counterclaims, cross-claims, liabilities, interests,
judgments, obligations, rights, demands, debts, damages, losses, grievances,
promises, remedies, liens, attachments, garnishments, prejudgment and
post-judgment interest, costs and expenses (including attorneys’ fees and costs
incurred or to be incurred), including Unknown Claims to the

 

16



--------------------------------------------------------------------------------

maximum extent allowed under the law, whether pled or unpled, fixed or
contingent, choate or inchoate, matured or unmatured, foreseen or unforeseen,
accrued or unaccrued, past, present or future for fraudulent transfer,
fraudulent conveyance, preference, turnover, breach of fiduciary duty,
negligence, gross negligence, mismanagement, civil conspiracy, aiding and
abetting, unjust enrichment, constructive trust, equitable subordination,
equitable disallowance, agency, joint venture, alter ego, corporate veil
piercing, usurpation of corporate opportunity, successor liability, breach of
contract, fraud, intentional, reckless or negligent misrepresentation,
contribution, indemnity, and all other such claims and/or remedies.

1.83. “Unknown Claims” shall mean any and all claims that the owner of the claim
is not aware of or does not suspect to exist for any reason.

1.84. “United States” shall mean the United States of America and each
department, agency, and instrumentality of the United States.

1.85. “U.S. EPA” shall have the meaning set forth in the preamble hereto.

1.86. “West Chicago Environmental Response Trust Agreement” shall mean the
Environmental Response Trust Agreement entered into by and among the Debtors,
the West Chicago Trustee, and certain other entities, an execution copy of which
was approved by the Bankruptcy Court on February 14, 2011 [Case No. 09-10156
(ALG), Dkt. No. 2812]. This term shall also include all schedules, exhibits and
attachments thereto.

2. Lodging, Stay, Settlement Process, Termination, and Effective Date.

2.1. Lodging of Agreement. Within ten (10) Business Days of the date of
Execution of this Agreement by all Parties hereto, the United States shall lodge
this Agreement with the Bankruptcy Court and, as soon as practicable thereafter,
submit for publication a notice for public comment in the Federal Register
regarding this Agreement.

 

17



--------------------------------------------------------------------------------

2.2. Stay. Contemporaneously with the lodging of this Agreement with the
Bankruptcy Court, the Litigation Trust, the United States, and Anadarko shall
jointly seek from the Bankruptcy Court a stay (the “Stay”) of the Adversary
Proceeding to allow for implementation of this Agreement (the “Settlement
Approval Process”), which Stay shall remain in place until either (i) the
termination of this Agreement or (ii) dismissal with prejudice of the Adversary
Proceeding in accordance with Section 6.5, whichever occurs first.

2.3. Approval Motions, Public Comment, Rule 9019.

2.3.1. The United States, in its discretion, may terminate this Agreement if the
public comments regarding this Agreement, following notice in the Federal
Register, disclose facts or considerations that indicate that this Agreement is
inappropriate, improper or inadequate, by providing a notice of termination to
all Parties in accordance with Section 12.

2.3.2. Promptly after the close of the public comment period, if the United
States determines not to terminate this Agreement, the United States shall file
in the Bankruptcy Court a motion (the “Environmental Motion”) (i) seeking a
report and recommendation recommending approval of this Agreement pursuant to
the applicable fairness standards with respect to the covenants not to sue under
environmental law, which report and recommendation the Parties will request to
be contained in the same report and recommendation sought by the 9019
Recommendation Motion (as defined below), and (ii) requesting oral argument.

2.3.3. Within ten (10) Business Days after Execution of this Agreement by all
Parties hereto, the Litigation Trust and Anadarko shall file in the Bankruptcy
Court a motion, together with one or more supporting affidavits, (the “9019
Recommendation Motion”) (substantially in the form attached hereto as Exhibit A,
which shall include a form of dismissal

 

18



--------------------------------------------------------------------------------

with prejudice) pursuant to Federal Rule of Bankruptcy Procedure 9019 and other
applicable law (i) seeking a report and recommendation recommending approval of
the settlement embodied by this Agreement pursuant to the applicable fairness
standards under Federal Rule of Bankruptcy Procedure 9019 and other applicable
law, which report and recommendation the parties will request to be contained in
the same report and recommendation sought by the Environmental Motion (the
combined report and recommendation sought by the Environmental Motion and the
9019 Recommendation Motion, the “Report and Recommendation”), and
(ii) requesting a hearing in connection with the 9019 Recommendation Motion,
which hearing the Parties shall request to take place simultaneously with any
oral argument on the Environmental Motion. Promptly after the Bankruptcy Court
issues a Report and Recommendation which recommends entry of an order by the
District Court approving this Agreement, the Litigation Trust and Anadarko shall
seek approval of the Report and Recommendation by the District Court, consistent
and in compliance with the District Court’s Amended Standing Order of Reference,
12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012), by filing a motion (the “Approval
Motion”) or taking such other actions as may be necessary to request that the
District Court review and approve the Report and Recommendation and issue an
order (the “Approval Order”) (substantively identical to the form attached
hereto as Exhibit B) approving the Report and Recommendation and determining
that this Agreement meets the applicable fairness standards under Federal Rule
of Bankruptcy Procedure 9019 and the applicable fairness standards with respect
to the covenants not to sue under environmental law. Without limiting the
foregoing, the proposed Approval Order submitted to the District Court shall
include:

 

  (a) findings of fact and conclusions of law determining that notice of this
Agreement has been complete and adequate;

 

19



--------------------------------------------------------------------------------

  (b) a determination that the terms of this Agreement are fair, just and
appropriate;

 

  (c)

an injunction pursuant to, inter alia, 28 U.S.C. § 1651, § 105(a) of the
Bankruptcy Code and Bankruptcy Rules 7001 and 7065, permanently enjoining
(i) any Debtor(s), (ii) any creditor of any Debtor who filed or could have filed
a claim in the Chapter 11 Cases, (iii) any other Person whose claim (A) in any
way arises from or is related to the Adversary Proceeding, (B) is a Trust
Derivative Claim, or (C) is duplicative of a Trust Derivative Claim, and
(iv) any Person acting or purporting to act as an attorney for any of the
preceding from asserting against any Anadarko Released Party (I) any Trust
Derivative Claims or (II) any claims that are duplicative of Trust Derivative
Claims, whether or not held or controlled by the Litigation Trust, or whether or
not the Litigation Trust could have asserted such claims against any Anadarko
Released Party; provided, however, that such Approval Order shall also include
the following language: “The injunction herein shall not apply to or bar the
following: (i) any criminal liability; (ii) any liability arising under Title 26
of the United States Code (Internal Revenue Code) or state tax laws; (iii) any
liability arising under federal or state securities laws; (iv) any action to
enforce a covenant not to sue, release, or agreement not to seek reimbursement
contained in the Settlement Agreement; (v) any liability that an Anadarko
Released Party might have that does not arise from or through a liability of a
Debtor; (vi) any liability of an Anadarko Released Party due to its status or
acts or omissions since November 28, 2005 as a/an (A) owner, (B) operator,
(C) discharger, (D) lessee, (E) permittee, (F) licensee, (G) person in charge,

 

20



--------------------------------------------------------------------------------

  (H) holder of a right of use and easement, (I) arranger for disposal or
treatment, (J) transporter, or (K) person who generates, handles, transports,
treats, stores or disposes of solid or hazardous waste; and (vii) any liability
relating to the E&P Business or the stored power or battery business (including,
but not limited to, as owned or operated by U.S. Avestor LLC and Kerr-McGee
Stored Power Company LLC2), and (viii) any liability that any Anadarko Released
Party retained, received or assumed pursuant to the Assignment Agreement or
Assignment, Assumption, and Indemnity Agreement. For the avoidance of doubt, to
the extent that a liability of an Anadarko Released Party excluded from the
injunction herein by the preceding sentence would be a liability for which such
Anadarko Released Party would be jointly and severally liable with others,
including but not limited to one or more Debtors or Reorganized Debtors, under
applicable law, nothing in this injunction is intended to alter any such
applicable principles of joint and several liability where otherwise provided by
law. The injunction herein further does not apply to the Litigation Trust and
the United States, which are providing releases and covenants not to sue in the
Settlement Agreement.”

Subject to Section 2.3.1, the United States shall file statements in support of
this Agreement in the Bankruptcy Court and the District Court.

2.3.4. Anadarko shall serve the 9019 Recommendation Motion (and, if applicable,
the Approval Motion) on the Litigation Trust Beneficiaries and all other Persons

 

2  Provided, however, that as it relates to Kerr-McGee Stored Power Company LLC,
Section 2.3.3(c)(vii) is applicable only to the extent that such liability, if
any, relates to or arises from the stored power or battery business.

 

21



--------------------------------------------------------------------------------

currently or previously appearing on the most recent version of the Bankruptcy
Court’s Rule 2002 service list and on the service list in the Adversary
Proceeding. Anadarko may supplement this service with such additional service or
publication it deems appropriate. Anadarko shall be solely responsible for all
fees and costs incurred in providing the notice described in this Section 2.3.4.

2.3.5. For the purpose of this Agreement, any court order (including the
Approval Order) becomes “Final” when it is no longer subject to appeal,
rehearing, reconsideration, or petition for certiorari because (i) the time for
all such appeals, motions for rehearing or reconsideration, and petitions for
certiorari has expired, (ii) no appeal, motion for rehearing or reconsideration,
or petition for certiorari is pending in the District Court, the Court of
Appeals for the Second Circuit or the U.S. Supreme Court with respect to such
order, and (iii) all issues, if any, remanded to a court with respect to such
order have been addressed in an order on remand that is itself Final.

2.4. Effective Date.

2.4.1. The effective date of this Agreement is the date on which an Approval
Order entered by the District Court approving the Report and Recommendation
recommending approval of this Agreement becomes Final (the “Effective Date”).
Promptly thereafter, Anadarko shall serve a notice that this Agreement has
become effective on the Persons listed in the first sentence of Section 2.3.4
and, in Anadarko’s discretion, on any additional Persons. Anadarko shall be
solely responsible for all fees and costs incurred in providing the foregoing
notices.

2.4.2. This Agreement shall become effective on the Effective Date, except for
Sections 2.1, 2.2, 2.3, 2.5, 5, 6.1, 6.3, 7, 8, 9, 10, 11, 12, and 13 of this
Agreement,

 

22



--------------------------------------------------------------------------------

which Sections shall, subject to Section 2.3.1, become effective upon Execution
of this Agreement by all Parties.

2.5. Termination.

2.5.1. In the event that an order denying the Environmental Motion, the 9019
Recommendation Motion, or the Approval Motion (if applicable) becomes Final, or
in the event that the United States exercises its right to terminate this
Agreement under Section 2.3.1, then this Agreement shall terminate and be null
and void (except that Sections 8 and 9 shall survive termination of this
Agreement), and each of the Parties’ respective interests, rights, remedies and
defenses shall be fully restored without prejudice.

2.5.2. Upon termination of this Agreement, the Stay will terminate.

3. Payment of Settlement Proceeds and Exchange of Other Consideration.

3.1. No later than two (2) Business Days after the Effective Date (the “Payment
Date”), Anadarko shall cause Five Billion One Hundred Fifty Million Dollars
($5,150,000,000.00) (the “Initial Settlement Amount”) in cash plus Interest
thereon from the Lodging Date as provided in Section 3.3 (collectively, the
“Settlement Proceeds”), to be timely paid to the Litigation Trust by wire
transfer(s) of immediately available funds pursuant to wire instructions, which
shall be provided to Anadarko by the Litigation Trust at least ten (10) Business
Days in advance of the Payment Date.

3.2. Anadarko and the Litigation Trust agree that the Initial Settlement Amount
represents a principal sum of $3,980,665,791.37 and 6% simple interest per annum
thereon from May 12, 2009 until the Lodging Date. The United States has not
agreed that the Settlement Proceeds are allocable to principal and/or interest,
and the United States is not bound by the designation in this Agreement of
allocations of the Settlement Proceeds to principal and/or interest.

 

23



--------------------------------------------------------------------------------

3.3. For the purpose of Section 3.1, “Interest” shall be calculated by
multiplying the Initial Settlement Amount by the applicable interest rate for
each interest period. The interest rate to be used commencing on the Lodging
Date and for the first 180 days thereafter shall be 1.50%. Thereafter, the
interest rate shall be the sum of the One Month London Interbank Offered Rate
(“One Month LIBOR”)3 plus 1.50% as in effect from time to time for each one
month interest period commencing on the 181st day after the Lodging Date. All
interest shall be computed without compounding.

3.4. The payment of the Settlement Proceeds as contemplated in Section 3.1
hereof and the releases and other consideration provided herein to the
Litigation Trust are in full, complete, and final satisfaction and payment of
any and all claims and causes of action of the Litigation Trust against the
Anadarko Released Parties that are released in Section 4.1 in this Agreement,
including any entitlement to legal fees and costs through the Payment Date. The
covenants not to sue and other consideration provided herein to the United
States are in full, complete, and final satisfaction and payment of any and all
claims and causes of action of the United States against the Anadarko Covenant
Parties to the extent that the United States has provided covenants not to sue
in Sections 4.2.1.1 through 4.2.1.7 herein, subject to the reservations thereto
and terms of this Agreement, in each case, including any entitlement of the
United States to legal fees and costs incurred through the Payment Date. For
avoidance of doubt, nothing herein compromises legal entitlements (if any) to
any legal fees and costs incurred in connection with any action to enforce or
compel compliance with this Agreement after the Payment Date.

 

3  “LIBOR” means the rate appearing on Reuters Screen “LIBOR01” Page as of 11:00
A.M. London time, two Business Days prior to the date of such interest period,
as the annualized rate for the offering of United States Dollar deposits with a
maturity of thirty days. In the event that such LIBOR01 rate does not appear on
such page (or otherwise on such screen) the LIBOR rate shall be determined by
reference to such other comparable Reuters Screen providing a public LIBOR rate.

 

24



--------------------------------------------------------------------------------

3.5. The Litigation Trust shall have the sole responsibility and obligation to
cause the Settlement Proceeds to be allocated and distributed to the Litigation
Trust Beneficiaries consistent with the Litigation Trust Agreement.

4. Mutual Releases and Covenants Not to Sue.

4.1. Releases.

4.1.1. Releases by Litigation Trust. Upon the payment required by Section 3.1,
and effective on the Payment Date without further action by any Party, the
Litigation Trust hereby fully, finally, and forever irrevocably releases,
discharges, extinguishes, and covenants not to sue, seek an injunction, or take
administrative action against any Anadarko Released Party, from and against any
and all manner of actions, causes of action, lawsuits, suits, claims,
counterclaims, cross-claims, indemnification claims, contribution claims,
liabilities, interests, judgments, obligations, rights, demands, debts, damages,
losses, grievances, promises, remedies, liens, attachments, garnishments,
prejudgment interest, costs and expenses (including attorneys’ fees and costs
incurred or to be incurred) in law, equity or otherwise, of whatever kind or
nature (including Unknown Claims), whether pled or unpled, fixed or contingent,
choate or inchoate, matured or unmatured, foreseen or unforeseen, accrued or
unaccrued past, present or future, that are held and/or controlled by the
Litigation Trust and then existing or thereafter arising out of, accruing from
or relating to (i) the Chapter 11 Cases (including the Bankruptcy Claims),
(ii) the Adversary Proceeding, (iii) the Covered Sites, or (iv) the Trust
Derivative Claims.

 

25



--------------------------------------------------------------------------------

4.1.2 Releases by Anadarko.

4.1.2.1 Releases by Anadarko. Upon the payment required by Section 3.1, and
effective on the Payment Date without further action by any Party, Anadarko
hereby fully, finally, and forever irrevocably releases, discharges,
extinguishes, and covenants not to sue the Litigation Trustee, the Litigation
Trust and each of its past, present, and future employees, agents, managers,
attorneys and other representatives, including but not limited to the current
and future Litigation Trustee and current and future members of the Trust
Advisory Board, from and against any and all manner of actions, causes of
action, lawsuits, suits, claims, counterclaims, cross-claims, indemnification
claims, contribution claims, liabilities, interests, judgments, obligations,
rights, demands, debts, damages, losses, grievances, promises, remedies, liens,
attachments, garnishments, prejudgment interest, costs and expenses (including
attorneys’ fees and costs incurred or to be incurred) in law, equity or
otherwise, of whatever kind or nature (including Unknown Claims), fixed or
contingent, choate or inchoate, matured or unmatured, foreseen or unforeseen,
accrued or unaccrued past, present or future, then existing or thereafter
arising out of, accruing from or relating to (i) the Chapter 11 Cases (including
the Bankruptcy Claims), (ii) the Adversary Proceeding, (iii) the Covered Sites,
or (iv) the Trust Derivative Claims or claims, if any, which are duplicative of
such Trust Derivative Claims, whether or not held or controlled by the
Litigation Trust, or whether or not the Litigation Trust could have asserted
such claims against any Anadarko Released Party.

4.1.2.2 Claim for Reimbursement And Other Rights. Effective on the Payment Date,
and without further action by any Party, Anadarko releases, discharges,
extinguishes and waives any claim for reimbursement of the Settlement Proceeds
against any other Party, any Beneficiary, or the Environmental and Tort Trusts.
For the avoidance of doubt, the release

 

26



--------------------------------------------------------------------------------

contained in this section includes a release of any claim that Anadarko has or
may have against any other Party, any Beneficiary, or the Environmental and Tort
Trusts to offset or reduce the funds recovered in the Adversary Proceeding,
including but not limited to any claim pursuant to § 502(h) of the Bankruptcy
Code. Notwithstanding the above, in the event that any Beneficiary (other than
the United States) or any Environmental and Tort Trust asserts claims or causes
of action against the Anadarko Covenant Parties or Anadarko Released Parties
that have been enjoined by the Approval Order, the Anadarko Covenant Parties and
Anadarko Released Parties retain all of their rights and defenses against such
claims, including but not limited to any right of setoff and recoupment from
such Beneficiary or Environmental and Tort Trust.

4.1.2. With respect to any and all claims released hereby, each of the Parties
providing releases stipulates and agrees that, upon the date the releases
provided in Sections 4.1.1 and 4.1.2 hereof become effective, the Parties
providing releases shall be deemed to have expressly waived and relinquished, to
the fullest extent permitted by law, any and all provisions, rights, and
benefits conferred by law or statute, whether federal, state, municipal, local,
tribal, foreign or other, or principle of common law, which is similar,
comparable, or equivalent to California Civil Code §1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4.1.3. It is the intention of the Parties providing releases that,
notwithstanding the provisions of California Civil Code § 1542 or any similar
provisions, rights and benefits conferred by law, and notwithstanding the
possibility that the Parties providing releases or their counsel may discover or
gain a more complete understanding of the facts, events

 

27



--------------------------------------------------------------------------------

or law that, if presently known or fully understood, would have affected the
decision to enter into this Agreement, any and all release of claims, including
Unknown Claims, shall be fully, finally, and forever settled. Each of the
Parties providing releases acknowledges that the inclusion of Unknown Claims
herein was separately bargained for and was a key and material element of this
Agreement.

4.2. Covenants Not to Sue.

4.2.1. Covenants by United States.

4.2.1.1. Derivative Claims. The United States on behalf of U.S. EPA, DOD, DOI,
the Forest Service, NOAA, and NRC, and for purposes of this Agreement only,
agrees, accepts and recognizes that (i) the Litigation Trust owns, controls and
has the exclusive right to settle and compromise the Trust Derivative Claims;
(ii) the United States on behalf of U.S. EPA, DOD, DOI, the Forest Service,
NOAA, and NRC does not own, control or have the right to settle and compromise
the Trust Derivative Claims; and (iii) following the Litigation Trust’s
settlement and release of the Trust Derivative Claims, the United States on
behalf of U.S. EPA, DOD, DOI, the Forest Service, NOAA, and NRC will have no
right, standing or ability to assert, prosecute, recover or make any demand with
respect to the Trust Derivative Claims. For the purpose of this paragraph, the
term “Trust Derivative Claims” shall not be construed to include the claims
asserted in the Complaint-in-Intervention.

4.2.1.2 Common Law and FDCPA Claims. Upon the payment required by Section 3.1,
and effective on the Payment Date without further action by any Party, and
except as specifically provided in Section 11 (Reservation of Rights), the
United States (on behalf of U.S. EPA, DOD, DOI, the Forest Service, NOAA, and
NRC) covenants not to sue or assert any common law civil claims or causes of
action against the Anadarko Covenant

 

28



--------------------------------------------------------------------------------

Parties for any claims that are Trust Derivative Claims relating to (1) the
Covered Sites, including Environmental Actions at the Covered Sites, (2) the
United States’ Proofs of Claim, (3) the Bankruptcy Claims, (4) the Chapter 11
Cases, (5) the Adversary Proceeding, or (6) claims, if any, which are
duplicative of such Trust Derivative Claims, whether or not held or controlled
by the Litigation Trust, or whether or not the Litigation Trust could have
asserted such claims against any Anadarko Released Party. Additionally, upon the
payment required by Section 3.1, and effective on the Payment Date without
further action by any Party, and except as specifically provided in Section 11
(Reservation of Rights), the United States covenants not to sue or assert a
claim or cause of action against the Anadarko Covenant Parties under the FDCPA,
including, without limitation, the claims asserted in the
Complaint-In-Intervention, to recover on a debt that is an environmental
liability at a Covered Site where such claim or cause of action arises from the
transactions at issue in this case.

4.2.1.3. Statutory and Regulatory Claims and Causes of Action – U.S. EPA. Upon
the payment required by Section 3.1, and effective on the Payment Date without
further action by any Party, and except as specifically provided in Section 11
(Reservation of Rights), the United States on behalf of the U.S. EPA covenants
not to sue or assert any civil claims or causes of action or to take
administrative action against the Anadarko Covenant Parties pursuant to CERCLA,
RCRA, CWA, SDWA, OPA and CAA with respect to Covered Sites, including but not
limited to any such civil claims, causes of action or administrative actions
relating to: (1) any and all costs of Environmental Actions (including NRD),
(2) the United States’ Proofs of Claim, (3) the Bankruptcy Claims, (4) the
Chapter 11 Cases, and/or (5) the Adversary Proceeding.

 

29



--------------------------------------------------------------------------------

4.2.1.4. Statutory and Regulatory Claims and Causes of Action – Forest Service.
Upon the payment required by Section 3.1, and effective on the Payment Date
without further action by any Party, and except as specifically provided in
Section 11 (Reservation of Rights), the United States on behalf of the Forest
Service covenants not to sue or assert any civil claims or causes of action or
to take administrative actions against the Anadarko Covenant Parties pursuant to
CERCLA with respect to Covered Sites, including but not limited to any such
civil claims, causes of action or administrative action relating to: (1) any and
all costs of Environmental Actions (including NRD), (2) the United States’
Proofs of Claim, (3) the Bankruptcy Claims, (4) the Chapter 11 Cases, and/or
(5) the Adversary Proceeding.

4.2.1.5. Statutory and Regulatory Claims and Causes of Action – NRC. Upon the
payment required by Section 3.1, and effective on the Payment Date without
further action by any Party, and except as specifically provided in Section 11
(Reservation of Rights), the United States on behalf of NRC covenants not to sue
or assert any civil claims or causes of action or to take administrative actions
against the Anadarko Covenant Parties pursuant to the AEA with respect to
Covered Sites, including but not limited to any such civil claims, causes of
action or administrative action relating to: (1) any and all costs of
Environmental Actions under the AEA, (2) the United States’ Proofs of Claim,
(3) the Bankruptcy Claims, (4) the Chapter 11 Cases, and/or (5) the Adversary
Proceeding.

4.2.1.6. Statutory and Regulatory Claims and Causes of Action – DOD. Upon the
payment required by Section 3.1, and effective on the Payment Date without
further action by any Party, and except as specifically provided in Section 11
(Reservation of Rights), the United States on behalf of DOD covenants not to sue
or assert any civil claims or causes of action or to take administrative actions
against Anadarko pursuant to CERCLA with

 

30



--------------------------------------------------------------------------------

respect to the sites identified on Schedule 2-A, including but not limited to
any such civil claims, causes of action or administrative action relating to:
(1) any and all costs of Environmental Actions (excluding NRD), (2) the United
States’ Proofs of Claim, (3) the Bankruptcy Claims, and (4) the Chapter 11
Cases, and/or (5) the Adversary Proceeding. For the avoidance of doubt, the
covenant not to sue provided by this Section 4.2.1.6 does not cover NRD. This
covenant extends only to Anadarko and does not extend to any third parties
(including without limitation Anadarko Covenant Parties other than Anadarko,
National Coating Corporation and the Massachusetts Institute of Technology). The
United States on behalf of DOD specifically reserves any and all rights it may
have to bring actions against potentially responsible parties other than
Anadarko, as well as any defenses it may have with respect to any claims and
causes of action brought against it.

4.2.1.7. Statutory and Regulatory Claims and Causes of Action – DOI and NOAA.
Upon the payment required by Section 3.1, and effective on the Payment Date
without further action by any Party, and except as specifically provided in
Section 11 (Reservation of Rights), the United States on behalf of DOI and NOAA
covenants not to sue or assert any civil claims or causes of action or to take
administrative action against the Anadarko Covenant Parties pursuant to CERCLA,
OPA, and CWA with respect to the sites identified on Schedule 2-B, including but
not limited to any such civil claims, causes of action or administrative actions
relating to: (1) any and all costs of Environmental Actions (including NRD),
(2) the United States’ Proofs of Claim, (3) the Bankruptcy Claims, (4) the
Chapter 11 Cases, and/or (5) the Adversary Proceeding.

4.3. Covenant Not to Sue by Anadarko.

4.3.1. Upon the payment required by Section 3.1, and effective on the Payment
Date without further action by any Party, Anadarko covenants not to sue the
United

 

31



--------------------------------------------------------------------------------

States, any Beneficiary, or the Environmental and Tort Trusts for any offset or
reduction of the recovery in the Adversary Proceeding, including but not limited
to any claim pursuant to § 502(h) of the Bankruptcy Code, and covenants not to
sue and waives any claim for reimbursement of the Settlement Proceeds against
the United States, any Beneficiary, or the Environmental and Tort Trusts.

4.3.2. Upon the payment required by Section 3.1, and effective on the Payment
Date without further action by any Party, Anadarko covenants not to sue or
assert any civil claims or causes of action against the United States, any
Beneficiary, or the Environmental and Tort Trusts with respect to the Covered
Sites, including but not limited to any claims under the Bankruptcy Code, any
direct or indirect claim for reimbursement from the Superfund (established
pursuant to the Internal Revenue Code, 26 U.S.C. § 9507), through CERCLA
Sections 106(b)(2), 107, 111, 112, 113, 42 U.S.C. §§ 9606(b), 9607, 9611, 9612,
9613, RCRA, or any other provision of law; any claims and causes of action
against the United States, any Beneficiary, or the Environmental and Tort
Trusts, including any of their, departments, agencies or instrumentalities
pursuant to Section 107 or 113 of CERCLA, 42 U.S.C. §§ 9607, 9613, or any claim
for reimbursement of the Settlement Proceeds; any claims or causes of action
arising out of the response activities at such Covered Sites; and any claims
relating to (1) the Covered Sites, including Environmental Actions at the
Covered Sites, (2) the United States’ Proofs of Claim, (3) the Bankruptcy
Claims, (4) the Chapter 11 Cases, (5) the Adversary Proceeding or (6) the Trust
Derivative Claims or claims, if any, which are duplicative of such Trust
Derivative Claims, whether or not held or controlled by the Litigation Trust, or
whether or not the Litigation Trust could have asserted such claims against any
Anadarko Released Party. Nothing in this

 

32



--------------------------------------------------------------------------------

Agreement shall be construed to constitute preauthorization of a claim within
the meaning of Section 111 of CERCLA, 42 U.S.C. § 9611 or 40 C.F.R. §
300.700(d).

4.3.3. Notwithstanding Sections 4.1.2.1, 4.1.2.2, 4.3.1, and 4.3.2, in the event
that any Beneficiary (other than the United States) or any of the Environmental
and Tort Trusts assert claims or causes of action against the Anadarko Covenant
Parties or Anadarko Released Parties that have been enjoined by the Approval
Order, the Anadarko Covenant Parties and Anadarko Released Parties retain all of
their rights and defenses against such claims, including but not limited to any
right of setoff and recoupment from such Beneficiary or Environmental and Tort
Trust.

4.4. Contribution Protection.

4.4.1. The Parties agree that upon the Approval Order becoming Final, this
Agreement will constitute a judicially approved settlement for purposes of
Section 113(f)(2) of CERCLA, and that Anadarko is entitled, as of the Payment
Date and upon the payment required by Section 3.1, to protection from
contribution actions or claims as provided by Section 113(f)(2) of CERCLA, 42
U.S.C. §§ 9613(f)(2), or as otherwise provided by law for matters addressed in
this Agreement.

4.4.2. For purposes of Section 4.4.1, the matters addressed are as follows:
(i) all Environmental Actions (other than NRD) taken or to be taken, and all
costs incurred or to be incurred, by the United States or any potentially
responsible party, at or in connection with the Covered Sites and all areas
affected by migration of hazardous substances from the Covered Sites, and
(ii) NRD claims, including but not limited to restoration and assessment costs,
asserted by the United States on behalf of DOI or NOAA at any of the sites
identified on Schedule 2-B.

 

33



--------------------------------------------------------------------------------

Matters addressed in this Agreement do not include any matters that are the
subject of the reservations of rights set forth in Section 11.

4.5. Transferred Contribution Rights. To the extent that any of the Debtors or
the Debtor’s estates transferred any contribution rights to the Litigation Trust
pursuant to the Plan and the Environmental and Tort Trust Agreements, the
Litigation Trust shall not pursue such contribution rights against third-parties
where such third-party could reasonably be expected to assert a claim against
the Anadarko Covenant Parties or Anadarko Released Parties in connection
therewith; provided, however, that if the Litigation Trust does pursue any such
claim against a third-party, and such third-party asserts a claim against an
Anadarko Covenant Party or Anadarko Released Party, the Litigation Trust shall
immediately transfer and assign such contribution rights to the Anadarko Party
against whom the claim is being asserted.

4.6. Non-Waiver. Nothing herein shall be construed as a release or waiver by any
Party of any other Party’s obligations or agreements under this Agreement, or of
any claims arising out of, resulting from or related to a breach of this
Agreement by any Party.

5. Representations of the Parties.

5.1. Each of the Parties separately represents and warrants to each of the other
Parties that, subject to Section 2.3.1, it has the requisite power and authority
to (a) enter into this Agreement, (b) provide covenants not to sue and/or
release the claims (including Unknown Claims) it is providing covenants for
and/or releasing pursuant to this Agreement and (c) perform the obligations
imposed on it by this Agreement in accordance with the terms and conditions of
this Agreement.

5.2. Each of the Parties separately represents and warrants to each of the other
Parties that the execution of, and the performance of the obligations
contemplated by, this

 

34



--------------------------------------------------------------------------------

Agreement has been approved by duly authorized representatives of the Party.
Without limiting the foregoing, the Litigation Trustee represents that his
authorization is evidenced by a true and complete copy of the Litigation Trust’s
resolution attached hereto as Exhibit C. Without limiting the foregoing, each
Anadarko Entity represents that its authorization is evidenced by a true and
complete copy of its resolution attached hereto as Exhibit D.

5.3. Each of the Parties separately represents and warrants to each of the other
Parties that it has expressly authorized its undersigned representative to
execute this Agreement on the Party’s behalf as its duly authorized agent.

5.4. Each of the Parties other than the United States separately represents and
warrants to each of the other Parties that (i) this Agreement has been
thoroughly negotiated and analyzed by each Party and/or its counsel and has been
executed and delivered in good faith, pursuant to arm’s-length negotiations, and
for good and valuable consideration, (ii) it is not relying upon any statements,
understandings, representations, expectations, or agreements other than those
expressly set forth in this Agreement (including all of its exhibits and
schedules), (iii) it has had the opportunity to be represented and advised by
legal counsel in connection with this Agreement, which Agreement it makes
voluntarily and of its own choice and not under coercion or duress, (iv) it has
made its own investigation of the facts and is relying upon its own knowledge
and the advice of its counsel, and (v) it knowingly waives any and all claims
that this Agreement was induced by any misrepresentation or non-disclosure.

5.5. This Agreement shall be binding upon and will inure to the benefit of each
of the Parties and its successors in interest, heirs, executors and/or
administrators.

5.6. The Litigation Trust represents and warrants that its entry into this
Agreement complies with the Litigation Trust Agreement, including, but not
limited to,

 

35



--------------------------------------------------------------------------------

Section 4(c) thereof.

5.7. The Litigation Trust further represents and warrants that the Litigation
Trust succeeded to, as and after the Plan Effective Date, any and all claims
against the Anadarko Released Parties related to the claims, issues and subject
matter of the Adversary Proceeding which were held, owned and/or controlled by
one or more Debtors before the Plan Effective Date, and that the Litigation
Trust has not since the Plan Effective Date sold, assigned, transferred,
encumbered, hypothecated, abandoned, conveyed or otherwise disposed of any
claims received by the Litigation Trust from Debtors pursuant to the Plan, all
of which are being settled, compromised and released herein.

5.8. The Parties agree and stipulate that each Party is relying upon these
representations and warranties in entering into this Agreement. Furthermore, the
Parties agree that these representations and warranties are a material
inducement to entering into this Agreement. These representations and warranties
shall survive the Execution of this Agreement indefinitely without regard to
statutes of limitations.

5.9. To the extent that these representations and warranties are made by the
United States, they are made subject to the results of the public comment
process and the right of the United States to terminate this Agreement after the
public comment period as provided in Section 2.3.1.

6. Affirmative Covenants.

6.1. Effectuation of Agreement. Each Party other than the United States agrees
to take such steps and to execute any documents as may be reasonably necessary
or proper to effectuate this Agreement and to preserve its validity and
enforceability and to refrain from taking any actions that are inconsistent
therewith. In the event that any action or proceeding of any type

 

36



--------------------------------------------------------------------------------

whatsoever is commenced or prosecuted by any Person not a Party hereto in any
court, administrative proceeding or other venue to invalidate, violate or
prevent the validity, enforcement, or carrying out of all or any of the
provisions of this Agreement or to object to the motions seeking the Stay or the
Report and Recommendation or the Approval Motion (if applicable) (including
without limitation the injunctive provision therein), or to appeal, reverse or
vacate the entry of the Stay, Report and Recommendation or Approval Order, each
Party other than the United States mutually agrees, represents, warrants, and
covenants to cooperate fully in opposing such action or proceeding. This
obligation shall only continue as long as the Litigation Trust exists as a state
law entity.

6.2. Cooperation.

6.2.1. The Litigation Trust represents, warrants, covenants and agrees that it
will, within five (5) Business Days of any request made by Anadarko, cooperate
with and support Anadarko’s efforts to enforce the Approval Order; provided,
however, that Anadarko shall not request, and the Litigation Trust shall not be
required to comply with a request for, cooperation or support in seeking to have
a court determine whether a claim is a Trust Derivative Claim, or a claim which
is duplicative of such Trust Derivative Claim, whether or not held or controlled
by the Litigation Trust, or whether or not the Litigation Trust could have
asserted such claims against any Anadarko Released Party, or otherwise enjoined
by the Approval Order if the Litigation Trust reasonably and in good faith
believes that Anadarko’s legal position with respect to such characterization
lacks a good faith basis. This obligation of cooperation and support shall
continue as long as the Litigation Trust exists as a state law entity.

6.2.2. Anadarko will pay the Litigation Trust’s attorneys’ fees and costs
actually incurred in cooperating and supporting Anadarko’s efforts as set forth
in Section

 

37



--------------------------------------------------------------------------------

6.2.1, and Anadarko further acknowledges and agrees that (a) any request by
Anadarko that the Litigation Trustee provide cooperation as specified in
Section 6.2.1 shall be in writing and directed to the Litigation Trustee, and
such request also must be reasonable, precise and definite, so that the nature
and extent of the cooperation sought by Anadarko is clearly specified to the
Litigation Trustee; (b) the attorneys’ fees for the Litigation Trustee, and
others assisting the Litigation Trustee who work at the Litigation Trustee’s law
firm, shall be calculated using the then-applicable billing rates for such
persons, and Anadarko acknowledges that the applicable billing rates for the
Litigation Trustee, and any other attorneys, legal assistants, clerks and other
timekeepers who work at the Litigation Trustee’s law firm vary, and the law firm
adjusts these rates from time to time (typically in each new calendar year);
(c) if Anadarko seeks cooperation from the Litigation Trustee, then Anadarko
shall pay the Litigation Trustee an evergreen retainer deposit of $100,000.00
(one-hundred thousand dollars) to secure payment of the Litigation Trustee’s
attorney’s fees and costs, the Litigation Trustee shall be entitled to apply the
evergreen retainer deposit to the balance due on Litigation Trustee’s bills for
any cooperation performed pursuant to this paragraph, Anadarko shall replenish
the evergreen retainer deposit so that the minimum deposit required by the
Litigation Trustee ($100,000.00) is maintained so long as the specific matter is
open, and the Litigation Trustee shall return any unearned fees upon conclusion
of the requested cooperation; and (d) the Litigation Trustee does not control
and is not responsible for the decisions and actions of any other person or
entity, including without limitation any other Party and any Beneficiary.

6.3. Reasonable Best Efforts. All Parties other than the United States shall use
reasonable best efforts in connection with the Settlement Approval Process,
including to obtain entry of the Stay, the Report and Recommendation and the
Approval Order.

 

38



--------------------------------------------------------------------------------

6.4. Documents. All Parties shall, within thirty (30) days of the Effective
Date, substantially comply with the requirements of paragraph 21 of the Agreed
Protective Order (Case No. 09-10156, Dkt. No. 248) and paragraph 10(d) of the
Second Agreed Protective Order (Case No. 09-10156, Dkt. No. 2626); provided,
however, that nothing in this Section 6.4 is intended to prevent a Party from
seeking a further protective order from the Bankruptcy Court seeking relief from
such obligations, as permitted by paragraph 20 of the Agreed Protective Order
and paragraph 10(c) of the Second Agreed Protective Order; and provided further
that, to the extent that paragraph 21 of the Agreed Protective Order is limited
in its application to the United States by the Order respecting the Agreed
Protective Order entered by the Court on August 12, 2009 [Case No. 09-10156,
Dkt. No. 622], such limitations continue to apply.

6.5. Dismissal of Adversary Proceeding. Within five (5) Business Days after the
Payment Date and the payment required by Section 3.1, the Litigation Trust and
the United States shall timely commence taking in good faith and diligence all
steps necessary to cause the Adversary Proceeding to be dismissed with
prejudice, including filing (if necessary) a motion with the Bankruptcy Court
seeking dismissal with prejudice.

6.6. Settlement Proceeds. The Parties agree that the Settlement Proceeds and
other consideration provided by Anadarko herein will resolve the Adversary
Proceeding on the terms stated herein, with approximately 88% of the net
proceeds distributed pursuant to the Distribution Scheme as and to the extent
set forth in the Litigation Trust Agreement, Environmental Settlement Agreement
and the Environmental and Tort Trust Agreements for the benefit of trusts
created to conduct Environmental Actions at one or more Covered Sites and to
federal, state, or tribal governments in satisfaction of claims for costs
previously expended, or to be expended, at Covered Sites or for Environmental
Actions expected to be performed at Covered Sites, and

 

39



--------------------------------------------------------------------------------

approximately 12% of the net proceeds distributed to the Tort Trust on account
of Bankruptcy Tort Claims.

7. Entire Agreement. This Agreement (and the exhibits and schedules hereto)
constitutes a single integrated written contract that expresses the entire
agreement and understanding between and among the Parties with respect to
matters that are the subject of this Agreement; provided, however, that nothing
herein shall modify the Environmental Settlement Agreement, the Environmental
and Tort Trust Agreements, the Litigation Trust Agreement, or the Plan. This
Agreement supersedes all prior communications, settlements, and understandings
among the Parties and their representatives regarding the matters addressed by
this Agreement. Except as explicitly set forth in this Agreement, there are no
representations, warranties, promises, statements, or inducements, whether oral,
written, expressed, or implied, that in any way affect or condition the validity
of this Agreement or alter or supplement its terms. If the facts or law related
to the subject matter of this Agreement are found hereafter to be other than is
now believed by any of the Parties, then each of them expressly accepts and
assumes the risk of such possible difference of fact or law and agrees that this
Agreement nonetheless shall be and remain effective according to its terms.

8. Effect if Void.

8.1. In the event that this Agreement shall be determined, by a Final order of a
court of competent jurisdiction, to be null and void, this Agreement shall be of
no force whatsoever except with respect to the provisions contained in this
Section 8 and Section 9.

8.2. Each of the Parties agrees that, in the event this Agreement becomes null
and void, no statement made by or on behalf of any Party (including by its
counsel) in connection with the negotiation of this Agreement, or the terms of
this Agreement, including any exhibits, schedules

 

40



--------------------------------------------------------------------------------

and appendices thereto, as well as drafts thereof, whether or not any such
statements would otherwise be confidential, shall be used by any Party or Person
in any future proceeding as a purported admission or concession with respect to
any factual or legal contention or position, or of the validity of any claim or
defense to any claim.

9. Confidentiality. Settlement negotiations leading up to the Execution of this
Agreement and all related discussions and negotiations are confidential and
shall be deemed to fall within the protection afforded to compromises and to
offers to compromise by Rule 408 of the Federal Rules of Evidence and any
similar local rules and state law provisions, as well as being subject to all
applicable protections provided by statutes or laws relating to the
confidentiality, exemption from discovery, and inadmissibility into evidence in
any legal, court, regulatory, or administrative proceedings of statements,
communications, and documents relating to the mediation of the Adversary
Proceeding. Except as necessary in Anadarko’s, the United States’ or the
Litigation Trustee’s discretion in the Settlement Approval Process, negotiations
or discussions associated with this Agreement shall be inadmissible in any
action or proceeding for purposes of establishing any rights, duties, or
obligations of the Parties, except in an action or proceeding to enforce or for
breach of the terms of this Agreement, or pursuant to an order of any court of
competent jurisdiction. Notwithstanding anything to the contrary, this Agreement
will not be interpreted to prohibit the United States from disclosing otherwise
confidential information if such disclosure is compelled in a judicial
proceeding, required by law, or otherwise reasonably required in the exercise of
a non-discretionary government duty or obligation.

10. Remedies. The Parties agree that each Party’s sole remedy for breach of this
Agreement shall be the remedy of specific performance; provided, however, that
the Litigation Trust and the United States reserve their rights to seek damages
for any failure by Anadarko to

 

41



--------------------------------------------------------------------------------

pay the Settlement Proceeds.

11. Reservation of Rights.

11.1. The settlement embodied by this Agreement shall not in any way prejudice
the rights of the Anadarko Released Parties to seek contribution, indemnity,
reimbursement and/or insurance against or from a Person that is not a Party, not
one of the Environmental and Tort Trusts, or not a Beneficiary.

11.2. The mutual releases and covenants not to sue set forth in Section 4 do not
pertain to any matters or Persons other than those expressly specified
therein. The United States reserves, and this Agreement is without prejudice to,
all rights against the Anadarko Covenant Parties and the Anadarko Released
Parties with respect to all matters other than those for which covenants are
specifically provided in Sections 4.2.1.1 through 4.2.1.7. Except as expressly
provided herein, the United States also specifically reserves and this Agreement
is without prejudice to: (i) any criminal liability; (ii) any liability arising
under Title 26 of the United States Code (Internal Revenue Code) or state tax
laws; (iii) any liability arising under federal or state securities laws;
(iv) any action to enforce the terms of this Agreement; (v) any liability that
the Anadarko Covenant Parties might have that does not arise from or through a
liability of a Debtor; (vi) any liability of an Anadarko Covenant Party due to
its status or acts or omissions since November 28, 2005 as a/an (A) owner,
(B) operator, (C) discharger, (D) lessee, (E) permittee, (F) licensee,
(G) person in charge, (H) holder of a right of use and easement, (I) arranger
for disposal or treatment, (J) transporter, or (K) person who generates,
handles, transports, treats, stores or disposes of solid or hazardous waste; and
(vii) any liability relating to the E&P Business or the stored power or battery
business (including, but not limited to, as owned or operated by U.S. Avestor
LLC and Kerr-McGee Stored Power Company

 

42



--------------------------------------------------------------------------------

LLC4), and (viii) any liability that any Anadarko Covenant Party retained,
received or assumed pursuant to the Assignment Agreement or Assignment,
Assumption, and Indemnity Agreement. For the avoidance of doubt, to the extent
that a reserved liability of an Anadarko Covenant Party referred to in subparts
(i)-(vii) would be a liability for which such Anadarko Covenant Party would be
jointly and severally liable with others, including but not limited to one or
more Debtors or Reorganized Debtors, under applicable law, nothing in this
Agreement is intended to alter any such applicable principles of joint and
several liability where otherwise provided by law.

11.3. In the event that an Anadarko Covenant Party that is not a signatory
hereto brings an action against the United States relating to the Covered Sites
or any Trust Derivative Claim or a claim, if any, which is duplicative of such
Trust Derivative Claim, whether or not held or controlled by the Litigation
Trust or whether or not the Litigation Trust could have asserted such claims
against any Anadarko Released Party, any covenant with respect to such Covered
Site or the subject matter of such Trust Derivative Claim or other such claim
which is duplicative provided by the United States to such Anadarko Covenant
Party shall be null and void and have no force or effect.

11.4. Anadarko reserves, and this Agreement is without prejudice to, all rights
against the United States with respect to (a) all matters other than those set
forth in Section 4.3, and (b) any action to enforce its rights under the terms
of this Agreement. In addition, Anadarko’s covenant not to sue under Section 4.3
shall not apply in the event that the United States brings a cause of action or
issues an order pursuant to the reservations set forth in Section 11, but only
to the extent that Anadarko’s claims and causes of action arise from the same
response action, response

 

 

4  Provided, however, that as it relates to Kerr-McGee Stored Power Company LLC,
Section 11.2 (vii) is applicable only to the extent that such liability, if any,
relates to or arises from the stored power or battery business.

 

43



--------------------------------------------------------------------------------

costs, damages or other relief that the United States is seeking pursuant to the
applicable reservations.

11.5. The United States and Anadarko reserve all claims, demands, and causes of
action, either judicial or administrative, past or future, in law or equity,
which they may have against all other Persons for any matter arising at or
relating in any manner to the Covered Sites, and/or claims addressed, released,
or with respect to which covenants not to sue have been provided herein.

11.6. Nothing in this Agreement shall be deemed to limit the authority of the
United States or any State to take response or natural resource assessment
action under Section 104 of CERCLA, 42 U.S.C. § 9604, or any other applicable
federal or state environmental laws, or to alter the applicable legal principles
governing judicial review of any action taken by the United States or a State
pursuant to that authority. Nothing in this Agreement shall be deemed to limit
the information-gathering authority of the United States or a State under
Sections 104 and 122 of CERCLA, 42 U.S.C. §§ 9604 and 9622, or any other
applicable federal or state environmental laws, or to excuse Anadarko from any
disclosure or notification requirements imposed by CERCLA or any other
applicable federal or state environmental laws.

11.7. For the avoidance of doubt, none of the covenants not to sue or releases
provided herein relate to or affect any liability that any Anadarko Released
Party or Anadarko Covenant Party may have in connection with In re: Oil Spill by
the Oil Rig Deepwater Horizon in the Gulf Of Mexico, on April 20, 2010, MDL
No. 2179 (E.D.La.).

12. Notice. Any and all notices to be provided pursuant to this Agreement shall
be in writing and sent by electronic mail and also sent by overnight delivery
service. Such notices

 

44



--------------------------------------------------------------------------------

shall be sent to the individuals listed below, or to such other individuals as
the respective party may designate in writing from time to time:

For Anadarko:

Anadarko Petroleum Corporation

Office of the General Counsel

1201 Lake Robbins Drive

The Woodlands, TX 77380

 

cc:    Jennifer Gadd Edwards    Amanda M. McMillian    David J. Owens    Robert
K. Reeves

For the Litigation Trust and the Litigation Trustee:

John C. Hueston, Litigation Trustee

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, CA 90067

 

cc:    David J. Zott, P.C.    Jeffrey J. Zeiger    Kirkland & Ellis LLP    300
North LaSalle    Chicago, IL 60654

For the United States:

Robert Yalen, AUSA

U.S. Attorney’s Office – SDNY

86 Chambers St., 3rd Floor

New York, NY 10028

and

Chief, Environmental Enforcement Section

Environment and Natural Resources Division

U.S. Department of Justice

P.O. Box 7611 Washington, DC 20044

Ref. DOJ File No. 90-11-3-09688

 

45



--------------------------------------------------------------------------------

and

Craig Kaufman

Attorney-Advisor

U.S. Environmental Protection Agency

William Jefferson Clinton Building

1200 Pennsylvania Avenue, N.W.

Washington, DC 20460

13. Miscellaneous.

13.1. Except as expressly provided herein, this Agreement cannot be amended,
altered, or modified except by a written agreement duly executed by each and
every then-existing Party or its successors or assigns.

13.2. The Bankruptcy Court and District Court shall retain jurisdiction to
resolve (or recommend resolution to the extent that the Bankruptcy Court does
not have final order authority) disputes in connection with, and to enforce,
this Agreement.

13.3. Except as otherwise provided, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York excluding the
laws applicable to conflicts or choice of law, except to the extent that federal
law preempts.

13.4. This Agreement has been negotiated by each of the Parties and/or their
respective legal counsel, and legal or equitable principles that might require
the construction of this Agreement or any of its provisions against the Party
responsible for drafting this Agreement shall not apply in any construction or
interpretation of this Agreement.

13.5. This Agreement may be executed in counterpart originals, all of which,
when so executed and taken together, shall be deemed an original and all of
which shall constitute one and the same instrument, provided, however, that if
an attorney, or purported authorized official for a party, is executing on
behalf of a client or a Party, then such attorney, or purported authorized
official, hereby represents to all parties that he or she has the power to bind
such client or Party.

 

46



--------------------------------------------------------------------------------

Each counterpart may be delivered by facsimile or email (as a pdf attachment),
and a faxed or emailed signature shall have the same force and effect as an
original signature.

13.6. Nothing in this Agreement shall be construed as a consent by Anadarko to
final order authority of the Bankruptcy Court or any admission or consent by any
other Party that the Bankruptcy Court does not have final order authority.

13.7. Except to the extent expressly set forth herein, including without
limitation any covenant not to sue or release provided herein and any agreement
not to seek reimbursement provided herein, nothing in this Agreement shall be
construed to create any third-party beneficiary rights. Notwithstanding the
preceding sentence, to the extent that a covenant not to sue, release or
agreement not to seek reimbursement provided herein to a Person that is not a
Party, such covenant not to sue, release, or agreement not to seek reimbursement
shall inure to the benefit of such Person and its successors in interest, heirs,
executors and/or administrators.

13.8. If, for any reason, any provision of this Agreement is determined, by a
Final order of a court of competent jurisdiction entered subsequent to the
Effective Date, to be invalid or unenforceable or violative of any applicable
law or regulation, such provision shall be automatically reformed to embody the
essence of that provision to the maximum extent permitted by law, and this
Agreement shall be construed, performed and enforced as if the reformed
provision had been included in this Agreement at inception; provided, however,
that the United States must approve any such modification to this Agreement.

13.9. The captions and headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

 

47



--------------------------------------------------------------------------------

13.10. No course of dealing or delay or omission on the part of any Party in
exercising any right under this Agreement shall operate as a waiver thereof or
otherwise be prejudicial thereto.

13.11. Nothing herein is intended to modify the Environmental Settlement
Agreement, Environmental and Tort Trust Agreements, the Litigation Trust
Agreement, the Plan, or the Confirmation Order.

SIGNATURES ARE ON THE FOLLOWING PAGES

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

Anadarko Litigation Trust, by and through its Trustee and authorized
representative, John C. Hueston  

/s/ John C. Hueston



--------------------------------------------------------------------------------

Anadarko Petroleum Corporation By:  

/s/ R. A. Walker

  Name:   R. A. Walker   Title:   Chairman, President and Chief Executive
Officer Kerr-McGee Corporation By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President Anadarko US
Offshore Corporation (f/k/a Kerr-McGee Oil & Gas Corporation) By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President Kerr-McGee
Worldwide Corporation By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President KM Investment
Corporation By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President Kerr-McGee Shared
Services Company LLC By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President



--------------------------------------------------------------------------------

Kerr-McGee Stored Power Company LLC By:  

/s/ Robert K. Reeves

  Name:   Robert K. Reeves   Title:   Executive Vice President



--------------------------------------------------------------------------------

  FOR THE UNITED STATES OF AMERICA:     PREET BHARARA     United States Attorney
    for the Southern District of New York By:  

/s/ Robert W. Yalen

  Name:   Robert William Yalen   Title:   Assistant United States Attorney    
86 Chambers Street, Third Floor     New York, NY 10007 By:  

/s/ Robert G. Dreher

  Name:   Robert G. Dreher   Title:   Acting Assistant Attorney General    
Environment and Natural Resources Division     U.S. Department of Justice By:  

/s/ Katherine M. Kane

  Name:  

Alan S. Tenenbaum

  Title:   National Bankruptcy Coordinator     Katherine M. Kane     Frederick
S. Phillips     Senior Attorneys     Marcello Mollo     Erica H. Pencak    
Trial Attorneys     Environmental Enforcement Section     Environment and
Natural Resources Division     U.S. Department of Justice     P.O. Box 7611    
Ben Franklin Station     Washington, DC 20044



--------------------------------------------------------------------------------

FOR THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY:

 

Date: 4/3/14       /s/ Cynthia Giles       CYNTHIA GILES       Assistant
Administrator for Enforcement and Compliance Assurance       U.S. Environmental
Protection Agency       Date: 4/2/14       /s/ Craig Kaufman       CRAIG KAUFMAN
      Attorney-Advisor       U.S. Environmental Protection Agency       William
Jefferson Clinton Building       1200 Pennsylvania Avenue, N.W.      
Washington, DC 20460       Date: 4/2/14       /s/ Lynne Davies       LYNNE
DAVIES       Attorney-Advisor       U.S. Environmental Protection Agency      
William Jefferson Clinton Building       1200 Pennsylvania Avenue, N.W.      
Washington, DC 20460

Tronox and U.S. v. Anadarko Petroleum Corp. (In re: Tronox Inc.), Adv. Pro.
09-1198



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF 9019 RECOMMENDATION MOTION

[Attached]



--------------------------------------------------------------------------------

Objection Deadline: [        ]

Hearing Date and Time: [TBD]

COUNSEL OF RECORD LISTED ON

SIGNATURE BLOCK

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

In re    )       )    Chapter 11 TRONOX INCORPORATED, et al.,    )   
Case No. 09-10156 (ALG)    )    Jointly Administered

Reorganized Debtors.

   )         )       )   

TRONOX INCORPORATED,

TRONOX WORLDWIDE LLC

f/k/a Kerr-McGee Chemical Worldwide LLC,

and TRONOX LLC f/k/a Kerr-McGee

Chemical LLC,1

   )


)

)

)

)

      )   

Plaintiffs,

   )       )   

v.

   )    Adversary Proceeding No. 09-01198 (ALG)    )    KERR-McGEE CORPORATION,
et al.,    )       )   

Defendants.

   )         )   

 

1  Pursuant to the Anadarko Litigation Trust Agreement, which was approved by
the Court on February 14, 2011 (Dkt. No. 2812), the Anadarko Litigation Trust
was appointed as the representative of each of the Plaintiff Debtors’ estates,
as that term is used in section 1123(b)(3)(B) of the Bankruptcy Code, with the
power and right to prosecute this matter. By the same agreement and Order, the
Anadarko Litigation Trust was “deemed substituted” for the Debtor Plaintiffs in
this matter “as the party in such litigation.”



--------------------------------------------------------------------------------

     )    THE UNITED STATES OF AMERICA,    )       )   

Plaintiff-Intervenor,

   )       )   

v.

   )       )   

TRONOX, INC.,

TRONOX WORLDWIDE LLC,

TRONOX LLC,

KERR-MCGEE CORPORATION, and

ANADARKO PETROLEUM

CORPORATION,

   )


)

)

)

)

)

      )   

Defendants.

   )         )   

NOTICE OF JOINT MOTION OF PLAINTIFF ANADARKO LITIGATION TRUST

AND DEFENDANTS SEEKING A REPORT AND RECOMMENDATION

RECOMMENDING APPROVAL OF THE SETTLEMENT AGREEMENT RESOLVING

THE ADVERSARY PROCEEDING AND ISSUANCE OF AN INJUNCTION

ENJOINING CERTAIN PERSONS FROM ASSERTING CERTAIN CLAIMS

PLEASE TAKE NOTICE of the attached motion (the “Motion”) of the Anadarko
Litigation Trust (the “Litigation Trust”), as successor to Debtors Tronox
Incorporated, Tronox Worldwide LLC, and Tronox LLC in the above-captioned
adversary proceeding, and Anadarko Petroleum Corporation, Kerr-McGee
Corporation, Kerr-McGee Oil & Gas Corporation (n/k/a Anadarko US Offshore
Corporation), Kerr-McGee Worldwide Corporation, KM Investment Corporation
(improperly named as Kerr-McGee Investment Corporation), Kerr-McGee Credit LLC,2
Kerr-McGee Shared Services Company LLC and Kerr-McGee Stored Power Company LLC
(collectively, “Anadarko”), respectfully requesting that the Court issue a
report and recommendation recommending (A) approval of the Settlement Agreement
between the

 

2  Kerr-McGee Credit LLC was dissolved in 2007. At the time of dissolution,
Kerr-McGee Worldwide Corporation was its sole member.

 

2



--------------------------------------------------------------------------------

Anadarko Litigation Trust, the United States of America,3 and Anadarko resolving
the above-captioned adversary proceeding, and (B) the issuance of an injunction
enjoining the assertion against any Anadarko Released Party of (1) any Trust
Derivative Claims or (2) any claims which are duplicative of such Trust
Derivative Claims.4

PLEASE TAKE FURTHER NOTICE that objections to the Motion, if any, shall be in
writing, shall conform to the Federal Rules of Bankruptcy Procedure and the
Local Rules of the Bankruptcy Court for the Southern District of New York, shall
set forth the name of the objecting party, the basis for the objection and the
specific grounds thereof, shall be filed with the Bankruptcy Court
electronically in accordance with General Order M-242 (which can be found at
www.nysb.uscourts.gov) by registered users of the Bankruptcy Court’s case filing
system and by all other parties in interest, on a 3.5 inch disk, preferably in
Portable Document Format (PDF), WordPerfect, or any other Windows-based word
processing format (with two hard copies delivered directly to Chambers), and
shall be served upon: Jeffrey J. Zeiger, Kirkland & Ellis LLP, 300 N. LaSalle,
Chicago, IL 60654; John C. Hueston, Litigation Trustee, Irell & Manella LLP,
1800 Avenue of the Stars, Suite 900, Los Angeles, CA 90067; Thomas Lotterman,
Bingham McCutchen LLP, One Federal Street, Boston, MA 02110; Melanie Gray,
Winston & Strawn LLP, 1111 Louisiana Street, 25th Floor, Houston, TX 77002; and
Kenneth Klee, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars,
39th Floor, Los Angeles, CA 90067, so as to be so filed and received by no later
than [             2014] at [4:00] p.m. (Prevailing Eastern Time) (the
“Objection Deadline”).

 

3  The Settlement Agreement is subject to a public comment process by the United
States. Although the United States is not a party to this Motion, it is a
signatory to the Settlement Agreement.

4  A copy of the Settlement Agreement is attached to the Motion as Exhibit A.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Settlement Agreement. The Motion summarizes the terms of
the Settlement Agreement. In the event of any conflict between this summary and
the Settlement Agreement, the Settlement Agreement shall control.

 

3



--------------------------------------------------------------------------------

PLEASE TAKE FURTHER NOTICE that only those responses or objections that are
timely filed, served and received will be considered.

PLEASE TAKE FURTHER NOTICE that any objecting parties are required to attend the
hearing and that failure to appear may result in relief being granted upon
default.

 

New York, New York

Dated: April     , 2014

      Respectfully submitted,       /s/ Draft      

David J. Zott, P.C. (admitted pro hac vice)

Andrew A. Kassof, P.C. (AK 7079)

Jeffrey J. Zeiger (admitted pro hac vice)

James R.P. Hileman (admitted pro hac vice)

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654-3406

Telephone: (312) 862-2000

Facsimile: (312) 862-2200

 

Counsel for the Anadarko Litigation Trust

 

John C. Hueston, Litigation Trustee

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Telephone: (310) 277-1010

Facsimile: (310) 203-7199

 

Anadarko Litigation Trustee

 

/s/ Draft

 

Melanie Gray (admitted pro hac vice)

Lydia Protopapas (LP 8089)

Jason W. Billeck (admitted pro hac vice)

Winston & Strawn LLP

1111 Louisiana Street, 25th Floor

Houston, TX 77002-5242

Telephone: (713) 651-2600

Facsimile: (713) 651-2700

 

4



--------------------------------------------------------------------------------

     

P. Sabin Willett (admitted pro hac vice)

Thomas R. Lotterman (admitted pro hac vice)

James J. Dragna (admitted pro hac vice)

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110-1726

Telephone: (617) 951-8000

Facsimile: (617) 951-8736

 

Gregory Silbert (GS 0033)

Weil, Gosthal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

 

Kenneth N. Klee (KK 5910)

David M. Stern (admitted pro hac vice)

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000

Facsimile: (310) 407-9090

 

Counsel for Defendants

 

5



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

I hereby certify that on the     th day of         , 2014, a true and correct
copy of the foregoing was served on [            ]:

 

6



--------------------------------------------------------------------------------

COUNSEL OF RECORD LISTED ON

SIGNATURE BLOCK

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

In re

  )      )    Chapter 11 TRONOX INCORPORATED, et al.,   )    Case No. 09-10156
(ALG)   )    Jointly Administered

Reorganized Debtors.

  )   

 

  )      )   

TRONOX INCORPORATED,
TRONOX WORLDWIDE LLC

f/k/a Kerr-McGee Chemical Worldwide LLC,

and TRONOX LLC f/k/a Kerr-McGee

Chemical LLC,1

  )


)

)

)

)

     )   

Plaintiffs,

  )      )   

v.

  )    Adversary Proceeding No. 09-01198 (ALG)   )    KERR-McGEE CORPORATION,
et al.,   )      )   

Defendants.

  )   

 

  )   

 

1  Pursuant to the Anadarko Litigation Trust Agreement, which was approved by
the Court on February 14, 2011 (Dkt. No. 2812), the Anadarko Litigation Trust
was appointed as the representative of each of the Plaintiff Debtors’ estates,
as that term is used in section 1123(b)(3)(B) of the Bankruptcy Code, with the
power and right to prosecute this matter. By the same agreement and Order, the
Anadarko Litigation Trust was “deemed substituted” for the Debtor Plaintiffs in
this matter “as the party in such litigation.”



--------------------------------------------------------------------------------

 

  )      THE UNITED STATES OF AMERICA,   )      )   

Plaintiff-Intervenor,

  )      )    v.   )      )   

TRONOX, INC.,

TRONOX WORLDWIDE LLC,

TRONOX LLC,

KERR-MCGEE CORPORATION, and

ANADARKO PETROLEUM

CORPORATION,

  )


)

)

)

)

)

     )   

Defendants.

  )   

 

  )   

JOINT MOTION OF PLAINTIFF ANADARKO LITIGATION TRUST AND

DEFENDANTS SEEKING A REPORT AND RECOMMENDATION RECOMMENDING

APPROVAL OF THE SETTLEMENT AGREEMENT RESOLVING THE

ADVERSARY PROCEEDING AND ISSUANCE OF AN INJUNCTION

ENJOINING CERTAIN PERSONS FROM ASSERTING CERTAIN CLAIMS

The Anadarko Litigation Trust (the “Litigation Trust”), as successor to Debtors
Tronox Incorporated, Tronox Worldwide LLC, and Tronox LLC in the above-captioned
adversary proceeding,2 and Anadarko Petroleum Corporation, Kerr-McGee
Corporation, Anadarko US Offshore Corporation (f/k/a Kerr-McGee Oil & Gas
Corporation), Kerr-McGee Worldwide Corporation, KM Investment Corporation
(improperly named as Kerr-McGee Investment Corporation), Kerr-McGee Credit LLC,3
Kerr-McGee Shared Services Corporation,

 

2  Pursuant to the Anadarko Litigation Trust Agreement, which was approved by
the Court on February 14, 2011 (Dkt. No. 2812), the Anadarko Litigation Trust
was appointed as the representative of each of the Plaintiff Debtors’ estates,
as that term is used in section 1123(b)(3)(B) of the Bankruptcy Code, with the
power and right to prosecute this matter. By the same agreement and Order, the
Anadarko Litigation Trust was “deemed substituted” for the Debtor Plaintiffs in
this matter “as the party in such litigation.”

3  Kerr-McGee Credit LLC was dissolved in 2007. At the time of dissolution,
Kerr-McGee Worldwide Corporate was its sole member.

 

2



--------------------------------------------------------------------------------

and Kerr-McGee Stored Power Company LLC (collectively, “Anadarko,” and each
individually an “Anadarko Entity”)4 by their undersigned counsel, hereby move
the Court to issue a report and recommendation pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure (I) approving the Settlement Agreement
(the “Settlement Agreement”),5 dated [            , 2014], by and among (1) the
Litigation Trust, (2) the United States of America (the “United States”),6 in
its capacity as plaintiff-intervenor in the Adversary Proceeding pursuant to its
Complaint-in-Intervention and acting for and on behalf of:

 

  •   the United States Environmental Protection Agency (“U.S. EPA”),

 

  •   the United States Department of Agriculture, acting through the United
States Forest Service (the “Forest Service”),

 

  •   the United States Department of the Interior (“DOI”), acting through the
Fish and Wildlife Service and the Bureau of Land Management,

 

  •   the United States Department of Commerce, acting through the National
Oceanic and Atmospheric Administration (“NOAA”),

 

  •   the United States Department of Defense, including the United States
Department of the Army, United States Army Corps of Engineers, United States
Department of the Navy, and United States Department of the Air Force (“DOD”),
and

 

  •   the Nuclear Regulatory Commission (“NRC”);

and (3) Anadarko, and (II) recommending that the District Court issue an
injunction pursuant to, inter alia, 28 U.S.C. §§ 1367 & 1651, § 105(a) of the
Bankruptcy Code and Bankruptcy Rules 7001 and 7065, enjoining certain persons
from asserting certain claims against any Anadarko Released Party as described
more fully below and in the Settlement Agreement.

 

4  On May 8, 2012, the Court held that Anadarko Petroleum Corporation was
entitled to summary judgment dismissing it from the Adversary Proceeding, but as
of the date hereof has not issued a dismissal order.

5  A copy of the Settlement Agreement is attached to the Motion as Exhibit A.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Settlement Agreement. The Motion summarizes the terms of
the Settlement Agreement. In the event of any conflict between this summary and
the Settlement Agreement, the Settlement Agreement shall control.

6  Although the United States is not a party to this Motion, it is a signatory
to the Settlement Agreement.

 

3



--------------------------------------------------------------------------------

In support of this motion, the Litigation Trust and Anadarko respectfully state:

PRELIMINARY STATEMENT

1. Following years of litigation, the Litigation Trust, the United States, and
Anadarko have reached a settlement that resolves the Adversary Proceeding and
provides cash funding to the direct and indirect beneficiaries of the Litigation
Trust on account of their Bankruptcy Environmental Claims and Bankruptcy Tort
Claims. The Settlement Agreement provides for the Litigation Trust to receive
Five Billion One Hundred Fifty Million Dollars ($5,150,000,000.00) plus interest
in cash, the net proceeds of which will be distributed to the Litigation Trust
Beneficiaries in accordance with the Distribution Scheme and related provisions
as set out in the Litigation Trust Agreement, in order to resolve the Adversary
Proceeding on the terms stated in the Settlement Agreement and as described
below. The Settlement Agreement removes the inherent uncertainty and litigation
risk present in the Adversary Proceeding and any potential appeals for all
Parties, and, to the extent provided by the Distribution Scheme, will enable the
investigation, remediation, cleanup, and recovery of natural resource damages
and other compensation with respect to certain environmental sites, and provide
for payment on account of Bankruptcy Tort Claims.

2. The United States has lodged the Settlement Agreement with the Bankruptcy
Court and promptly will publish a notice for public comment thereon in the
Federal Register. After the close of the public comment period, and subject to
its rights to terminate the Settlement Agreement based on public comments
received, the United States promptly will file a separate motion with this Court
seeking findings in the Report and Recommendation sought by this Motion
recommending approval of the Settlement Agreement under applicable environmental
law (the “Environmental Motion”).

 

4



--------------------------------------------------------------------------------

BACKGROUND

3. On January 12, 2009, Tronox Incorporated and certain of its affiliates
(collectively, the “Debtors”) commenced chapter 11 cases (the “Chapter 11
Cases”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). On November 30, 2010, the Bankruptcy Court
confirmed the Debtors’ First Amended Joint Plan of Reorganization (the “Plan”).
On February 14, 2011, the Plan became effective.

4. In the Chapter 11 Cases, the United States, other governmental entities, and
other Persons filed Proofs of Claim against the Debtors on account of, among
other things, alleged environmental claims, obligations, and/or liabilities at
certain of the Covered Sites (as to such Proofs of Claims filed by the United
States and other governmental entities, the “Bankruptcy Environmental Claims,”
and as to such Proofs of Claim filed by other Persons, the “Bankruptcy Indirect
Environmental Claims”). Various tort claimants filed Proofs of Claim against the
Debtors on account of alleged tort liabilities, including for personal injury
and property damage (the “Bankruptcy Tort Claims” and, together with the
Bankruptcy Environmental Claims and the Bankruptcy Indirect Environmental
Claims, the “Bankruptcy Claims”). The Bankruptcy Claims were (or will be)
resolved or addressed pursuant to the Plan and related agreements, including the
Environmental Settlement Agreement, the Cimarron Environmental Response Trust
Agreement, the Multistate Environmental Response Trust Agreement, the Nevada
Environmental Response Trust Agreement, the Savannah Environmental Response
Trust Agreement, the West Chicago Environmental Response Trust Agreement, and
the Tort Claims Trust Agreement (collectively, but excluding the Plan and the
Environmental Settlement Agreement, the “Environmental and Tort Trust
Agreements”), and the Litigation Trust Agreement, and other prior proceedings of
the Bankruptcy Court.

 

5



--------------------------------------------------------------------------------

5. There are two complaints against Anadarko currently being jointly litigated
in the Adversary Proceeding:

 

  (i) the Second Amended Adversary Complaint, originally commenced during the
Chapter 11 Cases by certain of the Debtors but assigned and transferred to, and
currently prosecuted by, the Litigation Trust for the benefit of its
beneficiaries (including the United States) pursuant to the Plan, the Litigation
Trust Agreement, and the Environmental Settlement Agreement, and which, at the
time of trial, asserted claims including: actual fraudulent transfer under
Bankruptcy Code §§ 544(b) and 550(a); constructive fraudulent transfer under
Bankruptcy Code §§ 544(b) and 550(a); constructive fraudulent transfer under
Bankruptcy Code §§ 548 and 550(a); breach of fiduciary duty; equitable
subordination; and equitable disallowance; and which originally asserted claims
for civil conspiracy, aiding and abetting fraudulent conveyance, unjust
enrichment, disallowance of claims pursuant to § 502(d) of the Bankruptcy Code,
and disallowance of contingent indemnity claims pursuant to § 502(e)(1)(B) of
the Bankruptcy Code; and

 

  (ii) the Complaint-in-Intervention filed by the United States, asserting
claims under the Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3301-3308
(the “FDCPA”).

6. The Plan, Litigation Trust Agreement, and Environmental Settlement Agreement
assigned, as provided in the Confirmation Order (including, but not limited to,
paragraphs 126, 127 and 131) and the Litigation Trust Agreement (including, but
not limited to, sections 2(a)(iii), 2(a)(viii), 2(b) and 4(b)(iv)), all of the
Debtors’ respective rights and interests in the Adversary Proceeding (but
excluding the Complaint-in-Intervention) and any claim or cause of action of the
Debtors related thereto, whether or not asserted in the Adversary Proceeding, to
the Litigation Trust for the benefit of the entities listed in Section 1(d) of
the Litigation Trust Agreement, which include the Tort Claims Trust (the “Tort
Claims Trust”), the Cimarron Environmental Response Trust (“Cimarron Trust”),
the Multistate Environmental Response Trust (the “Multistate Trust”), the Nevada
Environmental Response Trust (the “Nevada Trust”), the Savannah Environmental
Response Trust (“Savannah Trust”) (the Tort Claims Trust, Cimarron

 

6



--------------------------------------------------------------------------------

Trust, Multistate Trust, Nevada Trust and Savannah Trust, along with the West
Chicago Environmental Response Trust (“West Chicago Trust”), are hereafter,
collectively, the “Environmental and Tort Trusts” and each individually an
“Environmental and Tort Trust”), and certain governmental entities that had
asserted Bankruptcy Environmental Claims against the Debtors (collectively,
“Litigation Trust Beneficiaries” and each individually a “Litigation Trust
Beneficiary”). Pursuant to the Plan, Litigation Trust Agreement, Environmental
Settlement Agreement, and Environmental and Tort Trust Agreements (other than
the West Chicago Environmental Response Trust Agreement), the Litigation Trust
Beneficiaries and beneficiaries of the Environmental and Tort Trusts (together
with the Litigation Trust Beneficiaries, the “Beneficiaries” and each
individually a “Beneficiary”) are entitled to have paid, on account of their
Bankruptcy Environmental Claims and Bankruptcy Tort Claims, specified
allocations (the “Distribution Scheme”) of a share of the net proceeds of any
recovery from the Adversary Proceeding, the principal allocation of which
involves payment of approximately 88% of the net proceeds of any recovery on
account of Bankruptcy Environmental Claims and payment of approximately 12% of
the net proceeds of any recovery on account of Bankruptcy Tort Claims, with
subsidiary allocations on account of the Bankruptcy Environmental Claims and
Bankruptcy Tort Claims governed by the Environmental Settlement Agreement,
Litigation Trust Agreement, and the Environmental and Tort Trust Agreements
(other than the West Chicago Environmental Response Trust Agreement).

7. The Bankruptcy Claims and the Adversary Proceeding relate to, among other
things, tort claims and environmental claims, causes of action and obligations
asserted against the Debtors in respect of the Covered Sites. As and to the
extent described more fully in the Environmental Settlement Agreement, the
Distribution Scheme provides that approximately 88%

 

7



--------------------------------------------------------------------------------

of the net proceeds generated from the Adversary Proceeding will be distributed
to trusts created to conduct Environmental Actions at one or more Covered Sites
and to federal, state, or tribal governments in satisfaction of claims for costs
previously expended or to be expended at Covered Sites or for Environmental
Actions expected to be performed at Covered Sites.

8. The Parties agree to settle, compromise and resolve the Adversary Proceeding,
including the Trust Derivative Claims as if such Trust Derivative Claims were
already asserted and now pending against the Anadarko Released Parties, and to
address other matters, as and to the extent provided in the Settlement
Agreement. The Settlement Agreement represents a compromise and settlement of
disputed claims, asserted and unasserted. In the absence of this settlement,
Anadarko would seek further review and/or appeal in connection with the
Adversary Proceeding. The Settlement Agreement will settle, compromise, resolve
and close the Adversary Proceeding and settle, compromise, resolve, and
extinguish the Trust Derivative Claims, any claims that were asserted or that
could have been asserted in the Second Amended Adversary Complaint, the claims
asserted in the Complaint-in-Intervention, and the claims that could have been
asserted in the Complaint-in-Intervention relating to the subject matter of the
Adversary Proceeding, together and on a global basis to the extent provided in
the Settlement Agreement.

ADVERSARY PROCEEDING

9. On May 12, 2009, certain of the Debtors commenced the Adversary Proceeding
against certain of the Anadarko Entities. [Adv. Dkt. No. 1] On May 21, 2009, the
United States filed its Motion to Intervene, seeking to assert claims under the
FDCPA. [Adv. Dkt. No. 5] The Court granted the United States’ motion and, on
June 17, 2009, the United States filed its Complaint-in-Intervention against
certain of the Anadarko Entities. [Adv. Dkt. No. 25]

 

8



--------------------------------------------------------------------------------

10. On July 31, 2009, Anadarko filed a motion to dismiss the Debtors’ Adversary
Complaint. [Adv. Dkt. No. 45]. In an opinion issued March 31, 2010, and an order
issued on April 30, 2010, the Court granted Anadarko’s motion to dismiss with
respect to Counts IV, V, VI, VII, VIII, IX, X, XI, and the Debtors’ request for
punitive damages. [Adv. Dkt. Nos. 117 & 125]. Count VII was dismissed with
prejudice, and Counts VIII through XI were dismissed without prejudice to
renewal in connection with the claims allowance process. The Court denied the
Motion with respect to Counts I, II, and III, and dismissed Counts IV (breach of
fiduciary duty), V (aiding and abetting breach of fiduciary duty), and VI (civil
conspiracy) without prejudice and with leave to replead.

11. On July 31, 2009, Anadarko filed its Motion to Dismiss the Government’s
Complaint-in-Intervention asserting, inter alia, that the United States lacked
standing to assert fraudulent transfer claims that are property of the Debtors’
estate, and the United States’ fraudulent transfer claims were barred by the
statute of limitations. [Adv. Dkt. No. 47] On October 20, 2009, the Court issued
an Order Staying Defendants’ Motion to Dismiss the Government’s
Complaint-in-Intervention. [Adv. Dkt. No. 72].

12. On February 7, 2011, the Debtors filed their Second Amended Adversary
Complaint, adding certain Kerr-McGee subsidiaries as defendants. [Adv. Dkt.
No. 223].

13. On May 27, 2011, the Court entered its Order Denying in Part and Granting In
Part Defendants’ Motion to Dismiss Counts IV, V, and VI of the Second Amended
Adversary Complaint, dismissing Counts V and VI with prejudice. [Adv. Dkt.
No. 233].

14. On August 31, 2011, Plaintiff filed its Motion for Partial Summary Judgment
Regarding Plaintiff’s Recovery Under Section 550(a) of the Bankruptcy Code (the
“550 Motion”). [Adv. Dkt. No. 257]. On September 30, 2011, Anadarko filed its
Response to the 550 Motion and a Cross-Motion for Partial Summary Judgment
Limiting Plaintiffs’ Potential Damage Award Pursuant to Sections 544, 548 and
550(a) of the Bankruptcy Code. [Adv. Dkt. No. 268].

 

9



--------------------------------------------------------------------------------

15. On January 20, 2012, the Bankruptcy Court denied Anadarko’s cross-motion for
partial summary judgment and granted the 550 Motion in part. [Adv. Dkt.
No. 295].

16. On February 24, 2012, Anadarko filed its Motion for Partial Summary Judgment
Seeking Dismissal of (I) Constructive Fraudulent Transfer Claims Involving
Transfers Made By Tronox LLC; (II) Anadarko Petroleum Corporation as a
Subsequent Transferee With Respect To All Alleged Fraudulent Transfers; and
(III) All Actual and Constructive Fraudulent Transfer Claims Protected By
Section 546(e) of the Bankruptcy Code (the “Motion for Partial Summary
Judgment”). [Adv. Dkt. No. 307].

17. On May 8, 2012, the Bankruptcy Court held that Anadarko Petroleum
Corporation was entitled to summary judgment dismissing it from the Adversary
Proceeding. The other Anadarko Entities (“Anadarko Trial Defendants”) remained
subject to the claims in the Adversary Proceeding. An order has not yet been
entered reflecting the dismissal of Anadarko Petroleum Corporation with
prejudice.

18. In the May 4, 2012 Joint Pretrial Order, Plaintiffs stipulated to dismissal
of all constructive fraudulent transfer claims involving transfers made by
Tronox LLC and therefore the Court was not required to rule on that portion of
Anadarko’s Motion for Partial Summary Judgment. [Adv. Dkt. No. 383].

19. On March 2, 2012, Anadarko filed its Notification of Lack of Consent to
Final Adjudication of Fraudulent Transfer Claims and Notice of Motion for Leave
Regarding Fiduciary Duty Claim stating that Anadarko did not consent to final
order authority of the Bankruptcy Court to enter a final order in the Adversary
Proceeding. [Adv. Dkt. No. 308].

 

10



--------------------------------------------------------------------------------

20. On March 7, 2012, Anadarko filed its Motion for an Order Confirming that
Defendants Have Preserved the Defense Codified by Section 546(e) of the
Bankruptcy Code or, In the Alternative, for Leave to Amend Their Answer to the
Second Amended Adversary Complaint to Include Such Defense. [Adv. Dkt. No. 310].

21. From May 15, 2012 to September 13, 2012, the Court held trial with respect
to claims against the Anadarko Trial Defendants. On December 12, 2013, the Court
issued its Memorandum Opinion, After Trial (the “Decision”), finding the
Anadarko Trial Defendants liable under the Second Amended Adversary Complaint
for actual and constructive fraudulent conveyances, but not liable for breach of
fiduciary duty. The Court requested and has received further briefing on issues
respecting the amount of damages. [Adv. Dkt. No. 622] The Decision is not a
final judgment and the Bankruptcy Court has not issued a final judgment.

22. On January 13, 2014, Kerr-McGee Corporation, pursuant to the Decision, filed
a claim under section 502(h) of the Bankruptcy Code on behalf of itself and the
other Anadarko Trial Defendants. [Adv. Dkt. No. 623] The Litigation Trust filed
objections to this 502(h) claim on February 12, 2014. [Adv. Dkt. No. 624]
Anadarko also previously filed Proofs of Claim against the Debtors on August 11,
2009, which it subsequently amended on September 11, 2009 and September 11,
2010.

JURISDICTION AND CHAPTER 11 CASES

23. This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§
157 and 1334. The Parties to the Settlement Agreement have agreed that this
Court should treat this motion as a related matter for purposes of 28 U.S.C. §
157. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
The statutory predicate for the relief requested herein is Bankruptcy Rule 9019.

 

11



--------------------------------------------------------------------------------

24. This Court has the power to issue a report and recommendation approving the
Settlement Agreement.7 Amended Standing Order of Reference, 12 Misc. 00032
(S.D.N.Y. Jan. 31, 2012).

25. This Court has expressly retained exclusive jurisdiction over all matters
arising out of, or related to, the Chapter 11 Cases, including jurisdiction to
(i) “adjudicate, decide or resolve any motions, adversary proceedings (including
the Anadarko Litigation), contested or litigated matters, Causes of Action and
any other matters, and grant or deny any applications involving a Tronox Debtor
that may be pending on the Effective Date,” and (ii) “hear and determine
disputes arising in connection with the interpretation, implementation or
enforcement of the Plan or the Confirmation Order, including disputes arising
under agreements, documents or instruments executed in connection with the
Plan.” Plan, Article XI [Bankr. Dkt. No. 2567]; see also Findings of Fact,
Conclusions of Law and Order Confirming the First Amended Joint Plan of
Reorganization [Bankr. Dkt. No. 2567] at ¶ 159). Hence, this Court’s
jurisdiction extends to this motion and encompasses the issuance of a Report and
Recommendation approving the terms of the Settlement Agreement and recommending
the issuance of an injunction by the District Court as set forth herein.

26. On June 13, 2013, the Court issued its Final Decree Pursuant To
Section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022 Closing Chapter
11 Cases [Bankr. Dkt. No. 2979], which closed all of the Chapter 11 Cases other
than that of Tronox Incorporated, and provides that “the Court shall retain
jurisdiction over any matter pending in Tronox’s chapter 11 cases, including the
Anadarko Litigation. The parties in the Anadarko Litigation may raise any issues
related to the Anadarko Litigation in the pending adversary proceeding (Adv.
Proc. No. 09-01198 (ALG)) and in connection with the case of Tronox Incorporated
without the need to reopen any closed cases.”

 

7  By submitting this motion, Defendants do not abandon, forfeit, or otherwise
waive any argument that this Court lacks authority to enter judgment on any
claim against them.

 

12



--------------------------------------------------------------------------------

THE SETTLEMENT AGREEMENT AND PERMANENT INJUNCTION

27. The Litigation Trust, along with the United States, vigorously pursued the
claims asserted in the Adversary Proceeding. After mediation and extensive
good-faith efforts pre-trial, during trial, and post-trial to resolve these
claims, the settlement embodied by the Settlement Agreement was reached. The
Settlement Agreement, which is attached in its entirety as Exhibit A hereto,
includes the following provisions:8

 

  (a) The United States, in its discretion, may terminate the Settlement
Agreement if the public comments regarding the Settlement Agreement, following
notice in the Federal Register, disclose facts or considerations that indicate
that the Settlement Agreement is inappropriate, improper, or inadequate.

 

  (b) The Effective Date of the Settlement Agreement shall not occur until after
the following have occurred:

 

  1. the Bankruptcy Court shall issue a Report and Recommendation recommending
the approval of the Settlement Agreement and the issuance of an injunction
enjoining certain persons from asserting Trust Derivative Claims and claims that
are duplicative of Trust Derivative Claims;

 

  2. the U.S. District Court for the Southern District of New York shall issue
an order approving the Report and Recommendation and enjoining the Trust
Derivative Claims and claims that are duplicative of Trust Derivative Claims as
described herein and in the Settlement Agreement; and

 

  3. the District Court’s Approval Order shall become Final. The Effective Date
of the Settlement Agreement is the date on which such Approval Order becomes
Final.

 

  (c) No later than two (2) Business Days after the Effective Date (the “Payment
Date”), Anadarko shall cause Five Billion One Hundred Fifty Million Dollars
($5,150,000,000.00) in cash plus interest thereon from the Lodging Date as
provided in Sections 3.1 and 3.3 (collectively, the “Settlement Proceeds”), to
be timely paid to the Litigation Trust by wire transfer(s) of immediately
available funds. The Litigation Trust shall have the sole responsibility and
obligation to cause the Settlement Proceeds to be allocated and distributed to
the Litigation Trust Beneficiaries consistent with the Litigation Trust
Agreement.

 

 

8  To the extent there is any conflict between the terms of the Settlement
Agreement and the summary of its terms in this motion, the Settlement Agreement
controls.

 

13



--------------------------------------------------------------------------------

  (d) Within five (5) Business Days following receipt of the Settlement
Proceeds, the Litigation Trustee and the United States shall commence taking all
steps necessary to cause the Adversary Proceeding to be dismissed with
prejudice.

 

  (e) As set forth more completely in Section 4.1.1, upon the payment of the
Settlement Proceeds, the Litigation Trust fully, finally, and forever
irrevocably releases any Anadarko Released Party from and against any and all
claims that are held and/or controlled by the Litigation Trust and then existing
or thereafter arising out of, accruing from or relating to (i) the Chapter 11
Cases (including the Bankruptcy Claims), (ii) the Adversary Proceeding,
(iii) the Covered Sites, or (iv) the Trust Derivative Claims.

 

  (f) As set forth more completely in Section 4.1.2.1, upon the payment of the
Settlement Proceeds, Anadarko fully, finally, and forever irrevocably releases
the Litigation Trustee, the Litigation Trust, and each of its past, present and
future employees, agents, managers, attorneys and other representatives,
including but not limited to the current and future Litigation Trustee and
current and future members of the Trust Advisory Board, from and against any and
all claims then existing or thereafter arising out of, accruing from or relating
to (i) the Chapter 11 Cases (including the Bankruptcy Claims), (ii) the
Adversary Proceeding, (iii) the Covered Sites, or (iv) the Trust Derivative
Claims or claims, if any, which are duplicative of Trust Derivative Claims,
whether or not held or controlled by the Litigation Trust, or whether or not the
Litigation Trust could have asserted such claims against any Anadarko Released
Party.

 

  (g) As set forth more completely in Sections 4.2.1.1 through 4.2.1.7 of the
Settlement Agreement, upon the payment of the Settlement Proceeds, the United
States covenants not to sue the Anadarko Covenant Parties or, in the case of
4.2.1.6, Anadarko for certain common law claims that are Trust Derivative Claims
and certain statutory claims with respect to Covered Sites.

 

  (h) As set forth more completely in Section 4.3.1, upon the payment of the
Settlement Proceeds, Anadarko covenants not to sue the United States, any
Beneficiary, or the Environmental and Tort Trusts for any offset or reduction of
the recovery in the Adversary Proceeding, including but not limited to any claim
pursuant to § 502(h) of the Bankruptcy Code, and covenants not to sue and waives
any claim for reimbursement of the Settlement Proceeds against the United
States, any Beneficiary, or the Environmental and Tort Trusts.

 

  (i) As set forth more completely in Section 4.3.2, upon the payment of the
Settlement Proceeds, Anadarko covenants not to sue or assert any civil claims or
causes of action against the United States, any Beneficiary, or the
Environmental and Tort Trusts with respect to the Covered Sites.

 

14



--------------------------------------------------------------------------------

  (j) As set forth more completely in Section 4.4, the Parties agree that, upon
the Approval Order becoming Final, the Settlement Agreement will constitute a
judicially approved settlement for purposes of Section 113(f)(2) of CERCLA, and
that Anadarko is entitled, upon payment of the Settlement Proceeds, to
protection from contribution actions or claims as provided by Section 113(f)(2),
of CERCLA, 42 U.S.C. §§ 9613(f)(2), or as otherwise provided by law for matters
addressed in the Settlement Agreement.

 

  (k) As set forth more completely in Section 4.5, to the extent that any of the
Debtors or the Debtor’s estates transferred any contribution rights to the
Litigation Trust pursuant to the Plan and the Environmental and Tort Trust
Agreements, the Litigation Trust shall not pursue such contribution rights
against third-parties where such third-party could reasonably be expected to
assert a claim against the Anadarko Covenant Parties or Anadarko Released
Parties in connection therewith; provided, however, that if the Litigation Trust
does pursue any such claim against a third-party, and such third-party asserts a
claim against an Anadarko Covenant Party or Anadarko Released Party, the
Litigation Trust shall immediately transfer and assign such contribution rights
to the Anadarko Party against whom the claim is being asserted.

 

  (l) Subject to certain limitations set forth in Section 6.2, the Litigation
Trust agrees to cooperate with and support Anadarko’s efforts to enforce the
Approval Order.

 

  (m) The Bankruptcy Court and District Court shall retain jurisdiction to
resolve (or recommend resolution to the extent that the Bankruptcy Court does
not have final order authority) disputes in connection with, and to enforce, the
Settlement Agreement.

 

  (n) In the event that the Settlement Agreement shall be determined, by a Final
order of a court of competent jurisdiction, to be null and void, the Settlement
Agreement shall be of no force whatsoever except with respect to the provisions
contained in Sections 8 and 9.

28. As part of the Settlement Agreement, the Parties are seeking a Report and
Recommendation recommending issuance of a permanent injunction as follows:
“Pursuant to 28 U.S.C. §§ 1367 & 1651, § 105(a) of the Bankruptcy Code and
Bankruptcy Rules 7001 and 7065, (i) any Debtor(s), (ii) any creditor of any
Debtor who filed or could have filed a claim in the Chapter 11 Cases, (iii) any
other Person whose claim (A) in any way arises from or is related to the
Adversary Proceeding, (B) is a Trust Derivative Claim, or (C) is duplicative of
a Trust Derivative Claim, and (iv) any Person acting or purporting to act as an
attorney for any of the

 

15



--------------------------------------------------------------------------------

preceding is hereby permanently enjoined from asserting against any Anadarko
Released Party (I) any Trust Derivative Claims or (II) any claims that are
duplicative of Trust Derivative Claims, whether or not held or controlled by the
Litigation Trust, or whether or not the Litigation Trust could have asserted
such claims against any Anadarko Released Party. The injunction herein shall not
apply to or bar the following: (i) any criminal liability; (ii) any liability
arising under Title 26 of the United States Code (Internal Revenue Code) or
state tax laws; (iii) any liability arising under federal or state securities
laws; (iv) any action to enforce a covenant not to sue, release, or agreement
not to seek reimbursement contained in the Settlement Agreement; (v) any
liability that an Anadarko Released Party might have that does not arise from or
through a liability of a Debtor; (vi) any liability of an Anadarko Released
Party due to its status or acts or omissions since November 28, 2005 as a/an
(A) owner, (B) operator, (C) discharger, (D) lessee, (E) permittee,
(F) licensee, (G) person in charge, (H) holder of a right of use and easement,
(I) arranger for disposal or treatment, (J) transporter, or (K) person who
generates, handles, transports, treats, stores or disposes of solid or hazardous
waste; and (vii) any liability relating to the E&P Business or the stored power
or battery business (including, but not limited to, as owned or operated by U.S.
Avestor LLC and Kerr-McGee Stored Power Company LLC9 ), and (viii) any liability
that any Anadarko Released Party retained, received or assumed pursuant to the
Assignment Agreement or Assignment, Assumption, and Indemnity Agreement. For the
avoidance of doubt, to the extent that a liability of an Anadarko Released Party
excluded from the injunction herein by the preceding sentence would be a
liability for which such Anadarko Released Party would be jointly and severally
liable with others, including but not limited to one or more Debtors or
Reorganized Debtors, under applicable law, nothing in this injunction is

 

9  Provided, however, that as it relates to Kerr-McGee Stored Power Company LLC,
subpart (vii) is applicable only to the extent that such liability, if any,
relates to or arises from the stored power or battery business.

 

16



--------------------------------------------------------------------------------

intended to alter any such applicable principles of joint and several liability
where otherwise provided by law. The injunction herein does not apply to the
Litigation Trust and the United States, which are providing releases and
covenants not to sue in the Settlement Agreement.”

29. In an effort to provide broad notice of the Settlement Agreement and
requested injunction, Anadarko has agreed to serve this motion on the Litigation
Trust Beneficiaries and all other Persons currently or previously appearing on
the most recent version of the Bankruptcy Court’s Rule 2002 service list and on
the service list in the Adversary Proceeding. Anadarko may supplement this
service with such additional service or publication it deems appropriate.
Anadarko shall be solely responsible for all fees and costs incurred in
providing the aforementioned notices.

ARGUMENT

The Settlement Agreement Should Be Approved Under Bankruptcy Rule 9019

 

I. The Controlling Legal Standard Under Bankruptcy Rule 9019

30. This Court has the power to recommend approval of the Settlement Agreement.
Bankruptcy Rule 9019(a) provides, in pertinent part, “[o]n motion by the trustee
and after notice and a hearing, the court may approve a compromise or
settlement.” Fed. R. Bankr. P. 9019(a). See In re Key3Media Grp., Inc., 336 B.R.
87, 92 (Bankr. D. Del. 2005) (approving a post-confirmation settlement of
fraudulent transfer claims under Rule 9019).

31. The decision to approve a particular compromise lies within the sound
discretion of the bankruptcy court. See Nellis v. Shugrue, 165 B.R. 115, 123
(S.D.N.Y. 1994); In re Drexel Burnham Lambert Grp., Inc. 134 B.R. 493, 505
(Bankr. S.D.N.Y. 1991). Discretion may be exercised by the court “in light of
the general public policy favoring settlements.” In re Hibbard Brown & Co., 217
B.R. 41, 46 (Bankr. S.D.N.Y. 1998). A proposed compromise and settlement
implicates the issue of whether it is “fair and equitable, and in the best
interest of the [debtor’s]

 

17



--------------------------------------------------------------------------------

estate.” In re Best Prods., Co., 168 B.R. 35, 50 (Bankr. S.D.N.Y. 1994)
(internal citations omitted). A settlement must not “fall below the lowest point
in the range of reasonableness.” Vaughn v. Drexel Burnham Lambert Grp., Inc. (In
re Drexel Burnham Lambert Grp., Inc.), 134 B.R. 499, 505 (Bankr. S.D.N.Y. 1991);
see also Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir.
1983); In re Spielfogel, 211 B.R. 133, 144 (Bankr. E.D.N.Y. 1997).

32. The following factors are considered in determining whether a settlement
should be approved: (i) the probability of success in litigation, with due
consideration for the uncertainty in fact and law; (ii) the complexity and
likely duration of the litigation and any attendant expense, inconvenience, and
delay; (iii) the proportion of creditors who do not object to, or who
affirmatively support, the proposed settlement; and (iv) the extent to which the
settlement is truly the product of arm’s-length bargaining and not the product
of fraud or collusion. See Protective Comm. for Indep. Stockholders of TMT
Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re Iridium
Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007); In re Drexel Burnham Lambert
Grp., Inc., 960 F.2d 285, 292 (2d Cir. 1992); In re Ionosphere Clubs, Inc., 156
B.R. 414, 428 (S.D.N.Y. 1993); In re Ashford Hotels, Ltd., 226 B.R. 797, 804
(Bankr. S.D.N.Y. 1998); In re Best Prods. Co., 168 B.R. at 50.

33. A court must “evaluate … all … factors relevant to a fair and full
assessment of the wisdom of the proposed compromise.” TMT Trailer, 390 U.S. at
424-25. A court need not conduct a full independent investigation. In re Drexel
Burnham Lambert Grp., Inc., 134 B.R. at 496. “[T]he bankruptcy judge does not
have to decide the numerous questions of law and fact …. The court need only
canvass the settlement to determine whether it is within the accepted range of
reasonableness.” Nellis, 165 B.R. at 123 (internal citations omitted).

 

18



--------------------------------------------------------------------------------

34. The court may give weight to the “informed judgments of the … debtor-in-
possession and their counsel that a compromise is fair and equitable, and
consider the competency and experience of counsel who support the compromise.”
In re Drexel Burnham Lambert Grp., Inc., 134 B.R. at 505 (internal citations
omitted); see also In re Purofied Down Prods. Corp., 150 B.R. 519, 522 (S.D.N.Y.
1993); accord Ashford Hotels, Ltd., 226 B.R. at 802 (“Significantly, that test
does not contemplate that [the court] substitute [its] judgment for the
Trustee’s, but only that [the court] test his choice for reasonableness…. If the
Trustee chooses one of two reasonable choices, [the court] must approve that
choice, even if, all things being equal, [the court] would have selected the
other.”). In order to evaluate the necessary facts, a court may rely on the
opinion of the trustees, settlement parties and professionals. In re Chemtura
Corp., 439 B.R. 561, 594 (Bankr. S.D.N.Y. 2010); see also In re Best Prods. Co.,
168 B.R. at 50.

35. There is no requirement that “the value of the compromise … be
dollar-for-dollar the equivalent of the claim.” In re Ionosphere Clubs, Inc.,
156 B.R. at 427.

 

II. The Settlement Agreement Meets the Legal Standard Established Under Rule
9019

36. The Settlement Agreement represents an integrated and comprehensive
resolution of highly complex and disputed claims. Anadarko, the Litigation
Trust, and the United States have comprehensively analyzed and considered the
issues relating to the Adversary Proceeding and the releases and covenants not
to sue granted in the Settlement Agreement, and, for the United States, subject
to the public comment process, have concluded that, in light of the numerous
benefits of the Settlement Agreement, the settlement embodied therein is fair
and equitable and represents a reasonable resolution of highly complex issues.

 

19



--------------------------------------------------------------------------------

37. Absent this settlement, all Parties face inherent and significant litigation
risk and costs. The Settlement Agreement also enables Anadarko, the Litigation
Trust, and the United States to avoid the risks and costs associated with an
extended period of potential appellate review of the Decision and other rulings
by the Bankruptcy Court. Continued appellate litigation would likely take years
and substantial expenditures to fully prosecute, with no certainty of recovery
by the Litigation Trust or United States, much less any certainty of a greater
recovery than that provided under the Settlement Agreement without all of the
attendant delay of payment.

38. By contrast, if the Settlement Agreement is approved, the Litigation Trust
will receive, within a relatively short time-frame, a substantial recovery of
Five Billion One Hundred Fifty Million Dollars ($5,150,000,000.00) plus Interest
in cash, the net proceeds of which will be distributed to the Beneficiaries on
account of their Bankruptcy Environmental Claims and Bankruptcy Tort Claims in
accordance with the Distribution Scheme.

39. Anadarko, the Litigation Trust, and the United States expended considerable
resources and time negotiating the Settlement Agreement and have made material
concessions in order to reach an agreement. In entering into the Settlement
Agreements, they have assessed the probability of success in the Adversary
Proceeding, and considered the contested legal and factual issues in dispute in
consultation with their attorneys.

40. Finally, the Parties have negotiated the Settlement Agreements at arm’s
length to reach a fair resolution of their disputes. The settlement is not the
product of fraud or collusion. The Parties have all been represented by
competent and experienced professionals. Significant resources have been
invested by the Parties in evaluating the Settlement Agreement. The Settlement
Agreement is the product of well-informed judgment and satisfies the standards
for approval.

 

20



--------------------------------------------------------------------------------

41. Accordingly, Anadarko and the Litigation Trust submit that the Settlement
Agreement is well within the range of reasonableness and should be approved by
the Court.

The Injunction Should Be Approved

 

III. An Injunction Under Section 105(a) is Warranted and Necessary

42. The Litigation Trust and Anadarko seek a recommendation that the District
Court enter a narrowly tailored injunction as set forth above, without which the
settlement embodied by the Settlement Agreement will not occur.

43. This Court has subject matter jurisdiction to recommend issuance of the
injunction because the claims that the Parties seek to enjoin are derivative
claims which the Litigation Trust has “exclusive standing” to assert in the
first instance. Secs. Inv. Protection Corp. v. Bernard L. Madoff Inv. Secs. LLC,
429 B.R. 423, 430 (Bankr. S.D.N.Y. 2010).

44. Pursuant to 28 U.S.C. § 1334(b), District Courts (and therefore Bankruptcy
Courts) have original jurisdiction over civil proceedings “arising under” and
“arising in” and “related to” cases under title 11. 28 U.S.C. § 1334(b); see
also In re Adelphia Commc’ns Corp., 2006 WL 1529357, at *6 (Bankr. S.D.N.Y.
June 5, 2006). “Related to” jurisdiction to enjoin a third party dispute exists
where the subject of the third party dispute is property of the estate or the
dispute would have an effect on the estate. In re Johns-Manville Corp., 517 F.3d
52, 65 (2d Cir. 2008), vacated & remanded on other grounds, 557 U.S. 137, 129
S.Ct. 2195, 174 L.Ed.2d 99 (2009), aff’g in part & rev’g in part, 600 F.3d 135
(2d Cir. 2010); In re Delta Airlines, Inc., 374 B.R. 516, 525 (S.D.N.Y. 2007).

45. The Second Circuit has recently affirmed an injunction of duplicative or
derivative claims by a Bankruptcy Court similar to the one sought herein. In In
re Bernard L. Madoff Inv. Securities LLC, the Second Circuit upheld a permanent
injunction issued by the Bankruptcy Court barring duplicative or derivative
claims in connection with a settlement

 

21



--------------------------------------------------------------------------------

between the trustee and the defendants of fraudulent transfer claims. 740 F.3d
81 (2d. Cir. 2014). The Second Circuit agreed with the lower courts that certain
putative class actions were barred as duplicative and derivative of claims
asserted in the trustee’s complaint. The Second Circuit stated: “We have defined
so-called ‘derivative claims’ in the context of bankruptcy as ones that ‘arise[
] from harm done to the estate’ and that ‘seek [ ] relief against third parties
that pushed the debtor into bankruptcy.’ In assessing whether a claim is
derivative, we inquire into the factual origins of the injury and, more
importantly, into the nature of the legal claims asserted. While a derivative
injury is based upon ‘a secondary effect from harm done to [the debtor],’ an
injury is said to be ‘particularized’ when it can be ‘directly traced to [the
third party’s] conduct.’” Id. at 89 (internal citations omitted); see also In re
Dewey & LeBoeuf LLP, 478 B.R. 627, 644-45 (Bankr. S.D.N.Y. 2012) (approving a
settlement with former partners of a law firm with a related injunction against
derivative claims).

46. The parties request an injunction nearly identical to that upheld by the
Second Circuit in In re Madoff. Like the injunction that was upheld there, the
injunction sought herein, “by its own terms, is limited to third party claims
based on derivative or duplicative liability or claims that could have been
brought by the Trustee against the” released parties. In re Madoff, 740 F.3d at
89. Subject to certain limitations, the Parties seek the issuance of an
injunction enjoining “(i) any Debtor(s), (ii) any creditor of any Debtor who
filed or could have filed a claim in the Chapter 11 Cases, (iii) any other
Person whose claim (A) in any way arises from or is related to the Adversary
Proceeding, (B) is a Trust Derivative Claim, or (C) is duplicative of a Trust
Derivative Claim, and (iv) any Person acting or purporting to act as an attorney
for any of the preceding is hereby permanently enjoined from asserting against
any Anadarko Released Party (I) any Trust Derivative Claims or (II) any claims
that are duplicative of such Trust

 

22



--------------------------------------------------------------------------------

Derivative Claims, whether or not held or controlled by the Litigation Trust, or
whether or not the Litigation Trust could have asserted such claims against any
Anadarko Released Party.” (See Ex. A) “Insofar as such claims are truly
duplicative or derivative, they undoubtedly have an effect on the bankruptcy
estate and, thus, are subject to the Bankruptcy Court’s jurisdiction.” In re
Madoff, 740 F.3d at 89.10

47. In addition to the above authorities, the proposed injunction is consistent
with the injunction entered by the Court in In re Dreier LLP, which excluded
from the scope of the injunction actions where there was an independent basis on
which to bring suit. 429 B.R. 112, 132-34 (Bankr. S.D.N.Y. 2010), aff’d, 2010 WL
3835179, at *4-5 (S.D.N.Y. Sept. 10, 2010) (upholding injunction and endorsing
pro rata distribution for similarly situated victims of a Ponzi scheme). The
court in In re Dreier LLP addressed jurisdiction in the context of derivative
claims. Marc S. Dreier, who was the sole equity partner of Dreier LLP, committed
fraud against his clients by selling them sham promissory notes. Id. at *117.
GSO, an investment manager for certain purchasers of notes, transferred over a
hundred million dollars to Dreier LLP accounts. Id. at *119-20. After the fraud
was discovered, Dreier and Dreier LLP filed bankruptcy cases. In an effort to
settle potential avoidance actions against GSO, the Chapter 11 Trustee and
Chapter 7 Trustee, along with GSO, entered into a settlement agreement, whereby
GSO would contribute over $10 million of value to the debtors’ estates in
exchange for a release and injunction against

 

10  In addition, because the derivative claims included in the requested
injunction are property of the estate, the Trustee has “exclusive standing” to
assert such causes of action. Sec. Investor Prof. Corp. v. Bernard L. Madoff
Inc. Sec. LLC, 429 B.R. 423, 430-31 (Bankr. S.D.N.Y. 2010); McHale v. Alvarez
(In re The 1031 Tax Grp., LLC), 397 B.R. 670, 679 (Bankr. S.D.N.Y. 2008); Goldin
v. Primavera Familienstiftung, Tag Assocs. Ltd. (In re Granite Partners L.P.),
194 B.R. 318, 324-25 (Bankr. S.D.N.Y. 1996). The Second Circuit has stated that
“[i]f a claim is a general one, with no particularized injury arising from it,
and if that claim could be brought by any creditor of the debtor, the trustee is
the proper person to assert the claim, and the creditors are bound by the
outcome of the trustee’s action.” Sec. Investor Prot. Corp., 429 B.R. at 4303
(quoting St. Paul Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 701 (2d
Cir. 1989)); see also In re Emoral, Inc. 740 F.3d 875, 880 (3d. Cir. 2014)
(discussing whether a cause of action belongs to the estate, and stating that
“state law causes of action for successor liability, just as for alter ego and
veil-piercing causes of action, are properly characterized as property of the
bankruptcy estate.”).

 

23



--------------------------------------------------------------------------------

third-party claims. Id. at *120. The court first found that it “plainly” had
jurisdiction to bar general creditors of the estates from seeking to recover
their claims from the funds transferred by Dreier LLP to GSO. Id. at *131-32.
The court relied on the principles stated in FDIC v. Hirsch (In re Colonial
Realty Co.), 980 F.2d 125 (2d Cir. 1992), which recognized that the automatic
stay barred an action by the FDIC to recover property that the debtor had
transferred before bankruptcy, and Keene Corp. v. Coleman (In re Keene Corp.),
164 B.R. 844, 850 (Bankr. S.D.N.Y. 1994), which held that a bankruptcy trustee
alone has standing to maintain avoidance actions. Id. at *131-32. Based on these
principles, the Court reasoned, the bankruptcy court could permanently enjoin
“derivative” creditor claims on avoidance funds because “[a]bsent that power,
the Trustees will be hampered in their ability to pursue and ultimately settle
fraudulent transfer claims from a transferee fearful of paying twice for the
same transfer—once on the Trustees’ claim and a second time on the derivative
claim.” Id. at *132 (citing SEC v. Drexel Burnham Lambert Grp., Inc. (In re
Drexel Lambert Grp., Inc.), 960 F.2d 285, 293 (2d Cir. 1992).11 An injunction is
appropriate to avoid the re-litigation of claims asserted on behalf of all
creditors of the Debtors that have been resolved by the Litigation Trust,
particularly where the Litigation Trustee has resolved those claims in a manner
that provides substantial funding to creditors on account of their Bankruptcy
Environmental Claims and Bankruptcy Tort Claims in accordance with the
Distribution Scheme embodied in the Court-approved Plan and Environmental and
Tort Trust Agreements.

 

 

11  The Court in Dreier went on to determine that the injunction sought exceeded
the Court’s jurisdiction for reasons not applicable in this case. Following that
decision, the Dreier trustee filed a renewed motion for approval of the
settlement agreement with a more tailored injunction. By order dated June 8,
2010, the Court approved the settlement and entered the injunction sought by the
Dreier trustee [Case No. 08-15051 (SMB) ECF No. 610].

 

24



--------------------------------------------------------------------------------

48. If Derivative Claims were allowed to be asserted, claimants would be
permitted to side-step the jurisdiction of this Court, and the mechanisms and
compromises approved in the Plan, Litigation Trust Agreement, and the
Environmental and Tort Trust Agreements. Permitting parties with claims
derivative of those owned and settled by the Litigation Trust to prosecute such
claims would also create the potential for double recovery.

49. The injunction is narrowly tailored, applying only with respect to those
claims that are derivative of the claims owned by the Litigation Trust or
duplicative of such claims. Given the fact that the injunction and releases are
“narrowly drawn and are necessary to prevent relitigation of precisely the
claims that were negotiated and resolved by the Settlement Agreement,” In re
Delta Airlines, Inc., 374 B.R. at 526, this Court has the authority to grant the
injunction sought.

NOTICE

50. Notice of this motion has been or will be given to the Litigation Trust
Beneficiaries and all other Persons currently or previously appearing on the
most recent version of the Bankruptcy Court’s Rule 2002 service list and the
service list in the Adversary Proceeding. Although Anadarko may supplement this
service with such additional service or publication as it deems appropriate, the
Litigation Trust and Anadarko submit that no other or further notice need be
given and respectfully requests that the Court find that such notice is proper
and sufficient.

NO PRIOR REQUEST

51. No previous request for the relief sought herein has been made to this or to
any other Court.

 

25



--------------------------------------------------------------------------------

CONCLUSION AND RELIEF SOUGHT

52. The Litigation Trust and Anadarko submit that the Agreement should be
approved for two principal reasons: (a) to avoid further lengthy and burdensome
litigation, and (b) because it represents a reasonable compromise of the claims
in the Adversary Proceeding and provides substantial funding to the Litigation
Trust, the net proceeds of which will be paid to the Beneficiaries on account of
their Bankruptcy Environmental Claims and Bankruptcy Tort Claims. Accordingly,
because the Settlement is well within the “range of reasonableness” and confers
a substantial benefit on the estate, the Litigation Trust and Anadarko
respectfully request that the Court:

 

  (i) grant the Motion and issue the Report and Recommendation recommending
approval of the Agreement and the issuance of the permanent injunction as set
forth herein; and

 

  (ii) schedule a hearing on the Motion, which hearing the parties respectfully
request to take place at the same time as any oral argument on the Environmental
Motion.

 

26



--------------------------------------------------------------------------------

New York, New York

Dated: April     , 2014

  

Respectfully submitted,

 

/s/ Draft

 

  

David J. Zott, P.C. (admitted pro hac vice)

Andrew A. Kassof, P.C. (AK 7079)

Jeffrey J. Zeiger (admitted pro hac vice)

James R.P. Hileman (admitted pro hac vice)

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654-3406

Telephone: (312) 862-2000

Facsimile: (312) 862-2200

 

Counsel for the Anadarko Litigation Trust

 

John C. Hueston, Litigation Trustee

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Telephone: (310) 277-1010

Facsimile: (310) 203-7199

 

Anadarko Litigation Trustee

 

/s/ Draft

 

Melanie Gray (admitted pro hac vice)

Lydia Protopapas (LP 8089)

Jason W. Billeck (admitted pro hac vice)

Winston & Strawn LLP

1111 Louisiana Street, 25th Floor

Houston, TX 77002-5242

Telephone: (713) 651-2600

Facsimile: (713) 651-2700

 

P. Sabin Willett (admitted pro hac vice)

Thomas R. Lotterman (admitted pro hac vice)

James J. Dragna (admitted pro hac vice)

Bingham McCutchen LLP

One Federal Street

Boston, MA 02110-1726

Telephone: (617) 951-8000

Facsimile: (617) 951-8736

 

27



--------------------------------------------------------------------------------

  

Gregory Silbert (GS 0033)

Weil, Gosthal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

 

Kenneth N. Klee (KK 5910)

David M. Stern (admitted pro hac vice)

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000

Facsimile: (310) 407-9090

 

Counsel for Defendants

 

28



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

I hereby certify that on the     th day of         , 2014, a true and correct
copy of the foregoing was served on [            ]:



--------------------------------------------------------------------------------

EXHIBIT A

Settlement Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Dismissal with prejudice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF APPROVAL ORDER

[Attached]



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

   )   

TRONOX INCORPORATED, TRONOX

WORLDWIDE LLC f/k/a Kerr-McGee Chemical

Worldwide LLC, and TRONOX LLC f/k/a

Kerr-McGee Chemical LLC,

 

Plaintiffs,

v.

 

KERR-MCGEE CORPORATION, KERR-MCGEE

OIL & GAS CORPORATION, KERR-MCGEE

WORLDWIDE CORPORATION, KERR-MCGEE INVESTMENT CORPORATION, KERR-MCGEE

CREDIT LLC, KERR-MCGEE SHARED SERVICES COMPANY LLC, and KERR-MCGEE STORED

POWER COMPANY LLC,

 

Defendants.

   )


)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

  

Case No.                             

 

Adv. Pro. No. 09-01198 (ALG)

 

THE UNITED STATES OF AMERICA,

 

Plaintiff-Intervenor,

v.

 

TRONOX, INC., TRONOX WORLDWIDE LLC,

TRONOX LLC, KERR-MCGEE CORPORATION,

and ANADARKO PETROLEUM CORPORATION,

 

Defendants.

   )


)

)

)

)

)

)

)

)

)

)

)

  

ORDER APPROVING REPORT AND RECOMMENDATION OF THE BANKRUPTCY COURT RECOMMENDING
APPROVAL OF SETTLEMENT AGREEMENT RESOLVING ADVERSARY PROCEEDING AND ISSUANCE OF
AN INJUNCTION ENJOINING CERTAIN PERSONS FROM ASSERTING CERTAIN CLAIMS

Upon the Report and Recommendation issued by the United States Bankruptcy Court
for the Southern District of New York on [            ,] 2014 (the “Report and
Recommendation”) recommending approval of the Settlement Agreement dated April
[            ,]



--------------------------------------------------------------------------------

2014 (the “Settlement Agreement”)1 and the issuance of an injunction enjoining
certain persons from asserting certain claims; the Court having considered the
Report and Recommendation and all objections (the “Objections”) and responses
thereto; it further appearing that approval of the Report and Recommendation is
appropriate based upon the entire record before this Court, including the
hearing on [            , 2014] in response to any Objections; and after due
deliberation and sufficient cause appearing therefor, the Court hereby makes the
following findings of fact and conclusions of law:2

FINDINGS OF FACT

A. On January 12, 2009, Tronox Incorporated and certain of its affiliates
(collectively, the “Debtors”) commenced chapter 11 cases (the “Chapter 11
Cases”) in the Bankruptcy Court. On November 30, 2010, the Bankruptcy Court
confirmed the Debtors’ Plan. On February 14, 2011, the Plan became effective.

B. In the Chapter 11 Cases, the United States, other governmental entities, and
other Persons filed Proofs of Claim against the Debtors on account of, among
other things, alleged environmental claims, obligations, and/or liabilities at
certain of the Covered Sites (as to such Proofs of Claim filed by the United
States and other governmental entities, the “Bankruptcy Environmental Claims,”
and as to such Proofs of Claim filed by other Persons, the “Bankruptcy Indirect
Environmental Claims”). Various tort claimants filed Proofs of Claim

 

1  A copy of the Report and Recommendation is annexed hereto as Exhibit A. A
copy of the Settlement Agreement is annexed hereto as Exhibit B. All capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Settlement Agreement. This Order summarizes the Settlement Agreement,
including certain of its terms. In the event of any conflict between the summary
in this Order and the Settlement Agreement, the Settlement Agreement shall
control unless this Order expressly provides otherwise.

2  The findings and conclusions set forth herein constitute the Court’s findings
of fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52.
To the extent any of the following findings of fact constitute conclusions of
law, they are adopted as such. To the extent that any of the following
conclusions of law constitute findings of fact, they are adopted as such.

 

 

2



--------------------------------------------------------------------------------

against the Debtors on account of alleged tort liabilities, including for
personal injury and property damage (the “Bankruptcy Tort Claims” and, together
with the Bankruptcy Environmental Claims and the Bankruptcy Indirect
Environmental Claims, the “Bankruptcy Claims”). The Bankruptcy Claims were (or
will be) resolved or addressed pursuant to the Plan and related agreements,
including the Environmental Settlement Agreement, the Cimarron Environmental
Response Trust Agreement, the Multistate Environmental Response Trust Agreement,
the Nevada Environmental Response Trust Agreement, the Savannah Environmental
Response Trust Agreement, the West Chicago Environmental Response Trust
Agreement, and the Tort Claims Trust Agreement (collectively, but excluding the
Plan and the Environmental Settlement Agreement, the “Environmental and Tort
Trust Agreements”), and the Litigation Trust Agreement, and other prior
proceedings of the Bankruptcy Court.

C. There are two complaints against Anadarko currently being jointly litigated
in Tronox Inc., et al. v. Kerr-McGee Corporation, et al. (In re Tronox Inc.),
Adv. Proc. No. 09-01198 (Bankr. S.D.N.Y.):

 

  (i) the Second Amended Adversary Complaint, originally commenced during the
Chapter 11 Cases by certain of the Debtors but assigned and transferred to, and
currently prosecuted by, the Litigation Trust for the benefit of its
beneficiaries (including the United States) pursuant to the Plan, the Litigation
Trust Agreement, and the Environmental Settlement Agreement, and which, at the
time of trial, asserted claims including: actual fraudulent transfer under
Bankruptcy Code §§ 544(b) and 550(a); constructive fraudulent transfer under
Bankruptcy Code §§ 544(b) and 550(a); constructive fraudulent transfer under
Bankruptcy Code §§ 548 and 550(a); breach of fiduciary duty; equitable
subordination; and equitable disallowance; and which originally asserted claims
for civil conspiracy, aiding and abetting fraudulent conveyance, unjust
enrichment, disallowance of claims pursuant to § 502(d) of the Bankruptcy Code,
and disallowance of contingent indemnity claims pursuant to § 502(e)(1)(B) of
the Bankruptcy Code; and

 

  (ii) the Complaint-In-Intervention filed by the United States, asserting
claims under the Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3301-3308.

 

3



--------------------------------------------------------------------------------

D. The Plan, Litigation Trust Agreement, and Environmental Settlement Agreement
assigned, as provided in the Confirmation Order and the Litigation Trust
Agreement, all of the Debtors’ respective rights and interests in the Adversary
Proceeding (excluding the Complaint-In-Intervention), which includes any claims
or causes of action of the Debtors related to the Adversary Proceeding, whether
or not asserted in the Adversary Proceeding, to the Litigation Trust for the
benefit of the entities listed in Section 1(d) of the Litigation Trust
Agreement, which include the Tort Claims Trust (the “Tort Claims Trust”), the
Cimarron Environmental Response Trust (“Cimarron Trust”), the Multistate
Environmental Response Trust (the “Multistate Trust”), the Nevada Environmental
Response Trust (the “Nevada Trust”), the Savannah Environmental Response Trust
(“Savannah Trust”) (the Tort Claims Trust, Cimarron Trust, Multistate Trust,
Nevada Trust and Savannah Trust, along with the West Chicago Environmental
Response Trust (“West Chicago Trust”), are hereafter, collectively, the
“Environmental and Tort Trusts” and each individually an “Environmental and Tort
Trust”), and certain governmental entities that had asserted Bankruptcy
Environmental Claims against the Debtors (collectively, “Litigation Trust
Beneficiaries”). Pursuant to the Plan, Litigation Trust Agreement, Environmental
Settlement Agreement, and Environmental and Tort Trust Agreements (other than
the West Chicago Environmental Response Trust Agreement), the Litigation Trust
Beneficiaries and beneficiaries of the Environmental and Tort Trusts (together
with the Litigation Trust Beneficiaries, the “Beneficiaries”) are entitled to
have paid, on account of their Bankruptcy Environmental Claims and Bankruptcy
Tort Claims, specified allocations (the “Distribution Scheme”) of a share of the
net proceeds of any recovery from the Adversary Proceeding, the principal
allocation of which involves payment of approximately 88% of the net

 

4



--------------------------------------------------------------------------------

proceeds of any recovery on account of Bankruptcy Environmental Claims and
payment of approximately 12% of the net proceeds of any recovery on account of
Bankruptcy Tort Claims, with subsidiary allocations on account of the Bankruptcy
Environmental Claims and Bankruptcy Tort Claims governed by the Environmental
Settlement Agreement, Litigation Trust Agreement, and the Environmental and Tort
Trust Agreements (other than the West Chicago Environmental Response Trust
Agreement). Further, the Litigation Trust Agreement provides that the proceeds
of any settlement or other resolution of the Complaint-in-Intervention would be
treated as if they were funds obtained on the Second Amended Adversary Complaint
by the Litigation Trust.

E. From May 15, 2012 to September 13, 2012, the Bankruptcy Court held trial with
respect to claims against the Anadarko Trial Defendants. On December 12, 2013,
the Bankruptcy Court issued its Memorandum Opinion, After Trial (the
“Decision”), finding the Anadarko Trial Defendants liable under the Second
Amended Adversary Complaint for actual and constructive fraudulent conveyances,
but not liable for breach of fiduciary duty. The Bankruptcy Court requested and
received further briefing on issues respecting the amount of damages. The
Decision is not a final judgment and the Bankruptcy Court did not enter final
judgment.

F. Before the proceedings in front of the Bankruptcy Court concluded, the
Parties entered into the Settlement Agreement on April [    ], 2014, which
resolves the Adversary Proceeding and provides for releases, covenants not to
sue, and the issuance of an injunction by this Court enjoining certain persons
from asserting Trust Derivative Claims and any claims that are duplicative of
such Trust Derivative Claims.

 

5



--------------------------------------------------------------------------------

G. On April [    ], 2014, the United States lodged the Settlement Agreement with
the Bankruptcy Court. On April [    ], 2014, the United States published a
notice for public comment thereon in the Federal Register. [The comment period
expired on May [    ], 2014 and did not disclose any facts or considerations
that indicate that the Settlement Agreement is inappropriate, improper, or
inadequate.]

H. On April [    ], 2014, the Litigation Trust and Anadarko filed a motion (the
“9019 Recommendation Motion”) with the Bankruptcy Court, seeking the Report and
Recommendation. [On [    ,] 2014, the United States filed the Environmental
Motion with the Bankruptcy Court. The Bankruptcy Court held a hearing on [    ,]
2014 to consider the 9019 Recommendation Motion and Environmental Motion, and
issued its Report and Recommendation on [    ,] 2014.]

I. [The Report and Recommendation found, inter alia, that:

 

  •   Proper, timely, adequate and sufficient notice of the 9019 Recommendation
Motion was provided, and no other or further notice need be given.

 

  •   The Settlement Agreement settles, compromises, resolves and closes the
Adversary Proceeding and settles, compromises, resolves, and extinguishes the
Trust Derivative Claims, any claims that were asserted or that could have been
asserted in the Second Amended Adversary Complaint, and the claims asserted in
the Complaint-in-Intervention and the claims that could have been asserted in
the Complaint-in-Intervention relating to the subject matter of the Adversary
Proceeding, together and on a global basis to the extent provided in the
Settlement Agreement.

 

6



--------------------------------------------------------------------------------

  •   Pursuant to the Settlement Agreement, within two Business Days after the
Effective Date, Anadarko shall cause to be paid to the Litigation Trust
[$            ] plus Interest from the Lodging Date as set forth in Sections 3.1
and 3.3 of the Settlement Agreement by wire transfer of immediately available
funds. The Litigation Trust shall cause the Settlement Proceeds to be allocated
and distributed to the Litigation Trust Beneficiaries consistent with the
Litigation Trust Agreement.

 

  •   The Litigation Trust succeeded to, as of and after the Plan Effective
Date, any and all claims against the Anadarko Released Parties3 related to the
claims, issues and subject matter of the Adversary Proceeding which were held,
owned and/or controlled by one or more Debtors before the Plan Effective Date.
Since the Plan Effective Date, the Litigation Trust has not sold, assigned,
transferred, encumbered, hypothecated, abandoned, conveyed or otherwise disposed
of any claims received by the Litigation Trust from Debtors pursuant to the
Plan.

 

  •   The Settlement Agreement is fair, reasonable and consistent with
environmental law.

 

  •   The Settlement Agreement falls well above the lowest point in the range of
reasonableness, is fair, reasonable and equitable and is in the best interests
of the Parties and the Beneficiaries, and therefore meets the standards for
approval under Bankruptcy Rule 9019.

 

 

3  As set forth in Section 1.9 of the Settlement Agreement, “Anadarko Released
Parties” shall mean Anadarko Petroleum Corporation, Kerr-McGee Corporation,
Anadarko US Offshore Corporation (f/k/a Kerr-McGee Oil & Gas Corporation),
Kerr-McGee Worldwide Corporation, KM Investment Corporation, Kerr-McGee Shared
Services Company LLC, Kerr-McGee Credit LLC, and Kerr-McGee Stored Power Company
LLC, each of their Affiliates, and each of their respective predecessors,
successors, and assigns, all of their past, present, and future officers,
directors, employees, managers, members, agents, attorneys and other
representatives.

 

7



--------------------------------------------------------------------------------

  •  

The following permanent injunction should be issued by the District Court:
“Pursuant to 28 U.S.C. §§ 1367 & 1651, § 105(a) of the Bankruptcy Code and
Bankruptcy Rules 7001 and 7065, (i) any Debtor(s), (ii) any creditor of any
Debtor who filed or could have filed a claim in the Chapter 11 Cases, (iii) any
other Person whose claim (A) in any way arises from or is related to the
Adversary Proceeding, (B) is a Trust Derivative Claim, or (C) is duplicative of
a Trust Derivative Claim, and (iv) any Person acting or purporting to act as an
attorney for any of the preceding is hereby permanently enjoined from asserting
against any Anadarko Released Party (I) any Trust Derivative Claims or (II) any
claims that are duplicative of Trust Derivative Claims, whether or not held or
controlled by the Litigation Trust, or whether or not the Litigation Trust could
have asserted such claims against any Anadarko Released Party. The injunction
herein shall not apply to or bar the following: (i) any criminal liability;
(ii) any liability arising under Title 26 of the United States Code (Internal
Revenue Code) or state tax laws; (iii) any liability arising under federal or
state securities laws; (iv) any action to enforce a covenant not to sue,
release, or agreement not to seek reimbursement contained in the Settlement
Agreement; (v) any liability that an Anadarko Released Party might have that
does not arise from or through a liability of a Debtor; (vi) any liability of an
Anadarko Released Party due to its status or acts or omissions since
November 28, 2005 as a/an (A) owner, (B) operator, (C) discharger, (D) lessee,
(E) permittee, (F) licensee, (G) person

 

8



--------------------------------------------------------------------------------

 

in charge, (H) holder of a right of use and easement, (I) arranger for disposal
or treatment, (J) transporter, or (K) person who generates, handles, transports,
treats, stores or disposes of solid or hazardous waste; and (vii) any liability
relating to the E&P Business or the stored power or battery business (including,
but not limited to, as owned or operated by U.S. Avestor LLC and Kerr-McGee
Stored Power Company LLC4), and (viii) any liability that any Anadarko Released
Party retained, received or assumed pursuant to the Assignment Agreement or
Assignment, Assumption, and Indemnity Agreement. For the avoidance of doubt, to
the extent that a liability of an Anadarko Released Party excluded from the
injunction herein by the preceding sentence would be a liability for which such
Anadarko Released Party would be jointly and severally liable with others,
including but not limited to one or more Debtors or Reorganized Debtors, under
applicable law, nothing in this injunction is intended to alter any such
applicable principles of joint and several liability where otherwise provided by
law. The injunction herein does not apply to the Litigation Trust and the United
States, which are providing releases and covenants not to sue in the Settlement
Agreement.”

CONCLUSIONS OF LAW

1. This Court has subject matter jurisdiction to consider the Report and
Recommendation and the relief recommended therein, including granting the
permanent injunction sought, in accordance with 28 U.S.C. §§ 157, 1334, 1367 and
1651 and the Amended Standing Order of Reference, 12 Misc. 00032 (S.D.N.Y. Jan.
31, 2012).

 

 

4  Provided, however, that as it relates to Kerr-McGee Stored Power Company LLC,
subpart (vii) is applicable only to the extent that such liability, if any,
relates to or arises from the stored power or battery business.

 

9



--------------------------------------------------------------------------------

2. Venue of this case in this district is proper pursuant to 28 U.S.C. § 1409.

3. Proper, timely, adequate and sufficient notice of the deadline for objections
to the Report and Recommendation and the hearing thereon has been given in
accordance with Bankruptcy Rules 2002 and 9019. The foregoing notice constitutes
good, appropriate and adequate and sufficient notice.

4. [Discuss any objections received.]

5. The Court has considered the probability of success in the Adversary
Proceeding, including likely appeals, the complexity of the litigation, and the
attendant expense, inconvenience, and delay, and the paramount interests of the
direct and indirect beneficiaries of the Litigation Trust, including the United
States. In addition, the Court considered and credits the opinion of the
Litigation Trustee and Anadarko, and their respective counsel, in determining
whether a settlement is fair and equitable.

6. The Court concludes that the Settlement Agreement falls well above the lowest
point in the range of reasonableness, is fair, reasonable and equitable and is
in the best interests of the Parties and the Beneficiaries, and therefore meets
the standards for approval under Bankruptcy Rule 9019.

7. The Court concludes the Settlement Agreement is fair, reasonable and
consistent with environmental law.

8. The Settlement Agreement will confer a significant benefit on the Parties and
the Beneficiaries and is in the public interest.

 

10



--------------------------------------------------------------------------------

9. An injunction pursuant to § 105(a) of the Bankruptcy Code, Bankruptcy Rules
7001 and 7065, and 28 U.S.C. §§ 1367 & 1651 is warranted and necessary as a
matter of law. Issuance of the permanent injunction set forth below is necessary
and appropriate to carry out the provisions of the Bankruptcy Code, to prevent
any entity other than the Litigation Trust from exercising control or possession
over property of the estate which has been transferred to the Litigation Trust,
and to avoid relitigation or litigation of claims that were or could have been
asserted by the Litigation Trustee on behalf of all creditors.

10. The injunction set forth herein is narrowly tailored and is necessary to
effectuate the settlement embodied by the Settlement Agreement.5

For all of the foregoing reasons, it is hereby

ORDERED, that the Report and Recommendation is approved in its entirety and all
Objections are overruled in their entirety; and it is

ORDERED, that the Settlement Agreement is hereby approved in its entirety, and
the parties to the Settlement Agreement are authorized and directed to take such
action as is necessary to effectuate the terms of the Settlement Agreement; and
it is further

ORDERED, that pursuant to pursuant to 28 U.S.C. §§ 1367 & 1651, § 105(a) of the
Bankruptcy Code and Bankruptcy Rules 7001 and 7065, (i) any Debtor(s), (ii) any
creditor of any Debtor who filed or could have filed a claim in the Chapter 11
Cases, (iii) any other Person whose claim (A) in any way arises from or is
related to the Adversary Proceeding, (B) is a Trust Derivative Claim, or (C) is
duplicative of a Trust Derivative Claim, and (iv) any Person acting or
purporting to act as an attorney for any of the preceding is hereby permanently
enjoined from

 

5  To the extent that Federal Rule of Bankruptcy Procedure 7065 applies, the
injunction provided for in this Order satisfies subsection (d) thereof by
setting forth the reasons for its issuance, the specific terms thereof, and
describes in reasonable detail the act or acts restrained or required.

 

11



--------------------------------------------------------------------------------

asserting against any Anadarko Released Party (I) any Trust Derivative Claims or
(II) any claims that are duplicative of Trust Derivative Claims, whether or not
held or controlled by the Litigation Trust, or whether or not the Litigation
Trust could have asserted such claims against any Anadarko Released Party. The
injunction herein shall not apply to or bar the following: (i) any criminal
liability; (ii) any liability arising under Title 26 of the United States Code
(Internal Revenue Code) or state tax laws; (iii) any liability arising under
federal or state securities laws; (iv) any action to enforce a covenant not to
sue, release, or agreement not to seek reimbursement contained in the Settlement
Agreement; (v) any liability that an Anadarko Released Party might have that
does not arise from or through a liability of a Debtor; (vi) any liability of an
Anadarko Released Party due to its status or acts or omissions since
November 28, 2005 as a/an (A) owner, (B) operator, (C) discharger, (D) lessee,
(E) permittee, (F) licensee, (G) person in charge, (H) holder of a right of use
and easement, (I) arranger for disposal or treatment, (J) transporter, or
(K) person who generates, handles, transports, treats, stores or disposes of
solid or hazardous waste; and (vii) any liability relating to the E&P Business
or the stored power or battery business (including, but not limited to, as owned
or operated by U.S. Avestor LLC and Kerr-McGee Stored Power Company LLC6), and
(viii) any liability that any Anadarko Released Party retained, received or
assumed pursuant to the Assignment Agreement or Assignment, Assumption, and
Indemnity Agreement. For the avoidance of doubt, to the extent that a liability
of an Anadarko Released Party excluded from the injunction herein by the
preceding sentence would be a liability for which such Anadarko Released Party
would be jointly and severally liable with others, including but not limited to
one or more Debtors or Reorganized Debtors, under applicable law, nothing in
this injunction is intended to alter any such applicable principles of joint and
several liability where otherwise provided by law. The injunction herein does
not apply to the Litigation Trust and the United States, which are providing
releases and covenants not to sue in the Settlement Agreement; and it is further

 

6  Provided, however, that as it relates to Kerr-McGee Stored Power Company LLC,
subpart (vii) is applicable only to the extent that such liability, if any,
relates to or arises from the stored power or battery business.

 

12



--------------------------------------------------------------------------------

ORDERED, that this Court and the Bankruptcy Court shall retain jurisdiction over
any and all disputes arising under or otherwise relating to this Order.

Dated: New York, New York

[            ], 2014

 

 

HONORABLE [            ] UNITED STATES DISTRICT JUDGE

 

13



--------------------------------------------------------------------------------

EXHIBIT C

LITIGATION TRUST RESOLUTION

[Attached]



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATION OF THE LITIGATION TRUSTEE

I, John C. Hueston, hereby certify that I am the duly appointed and acting
Trustee of the Anadarko Litigation Trust (the “Litigation Trust”).

I further hereby certify that on the 2nd day of April 2014, during a meeting of
the Trust Advisory Board pursuant to Section 4(c)(i)(I) of the Litigation Trust
Agreement, a majority of the five members of the Trust Advisory Board (exclusive
of the At-Large Member as provided in the Litigation Trust Agreement) voted to
approve an agreement to settle and compromise the Adversary Proceeding,
including the Trust Derivative Claims (as such terms are defined in the
Settlement Agreement), with Anadarko Petroleum Corporation, Kerr-McGee
Corporation, Anadarko US Offshore Corporation (f/k/a Kerr-McGee Oil & Gas
Corporation), Kerr-McGee Worldwide Corporation, KM Investment Corporation,
Kerr-McGee Shared Services Company LLC, Kerr-McGee Credit LLC, and Kerr-McGee
Stored Power Company LLC (collectively, “Anadarko”).

I further hereby certify that I am authorized to execute the Settlement
Agreement on behalf of the Litigation Trust.

 

Dated: April 2nd, 2014  

 

/s/ John C. Hueston

John C. Hueston, as Trustee of the

  Anadarko Litigation Trust  



--------------------------------------------------------------------------------

EXHIBIT D

ANADARKO RESOLUTIONS

[Attached]



--------------------------------------------------------------------------------

ANADARKO PETROLEUM CORPORATION

CERTIFICATE OF RESOLUTIONS

I, Amanda M. McMillian, do hereby certify that I am a duly elected, qualified
and acting Corporate Secretary of ANADARKO PETROLEUM CORPORATION, a Delaware
corporation (the “Company”).

I do hereby further certify that the following resolutions were duly adopted by
the Board of Directors (the “Board”) of the Company at a meeting duly called and
held on the 2nd day of April 2014, and that said resolutions have not been
revised, rescinded or revoked and remain in full force and effect as of the date
of this certificate:

APPROVAL OF SETTLEMENT AGREEMENT RELATED TO TRONOX ADVERSARY PROCEEDING

WHEREAS, the Board believes that it is in the best interest of the Company and
its stockholders to resolve current and potential litigation and other claims
(collectively, the “Claims”) made in the Tronox Adversary Proceeding currently
pending in the U.S. Bankruptcy Court for the Southern District of New York; and

WHEREAS, the Company has negotiated a resolution of the Claims with (1) the
Anadarko Litigation Trust (the “Litigation Trust”), by and through its
authorized representative and trustee, John C. Hueston (the “Litigation
Trustee”), not individually but solely in his representative capacity as
Litigation Trustee, and (2) the U.S. Government in its capacity as
plaintiff-intervenor and acting for and on behalf of the U.S. Environmental
Protection Agency, the U.S. Department of Agriculture (acting through the U.S.
Forest Service), the U.S. Department of the Interior (acting through the Fish
and Wildlife Service and the Bureau of Land Management), the U.S. Department of
Commerce (acting through the National Oceanic and Atmospheric Administration),
the U.S. Department of Defense (including the U.S. Department of the Army, U.S.
Army Corps of Engineers, U.S. Department of the Navy, and U.S. Department of the
Air Force), and the Nuclear Regulatory Commission (collectively, the “U.S.,” and
together with the Litigation Trust, the “Plaintiffs”), that would result in
resolving their disputes related to the Tronox Adversary Proceeding, including
Trust Derivative Claims (as such term is defined in the Agreement, which is
defined below); and

WHEREAS, the Board has reviewed and discussed with management the proposed
Settlement Agreement by and among (1) the Litigation Trust, (2) the U.S., and
(3) Anadarko Petroleum Corporation, Kerr-McGee Corporation, Anadarko US Offshore
Corporation (f/k/a Kerr-McGee Oil & Gas Corporation), Kerr-McGee Worldwide
Corporation, KM Investment Corporation, Kerr-McGee Shared Services Company LLC,
Kerr-McGee Credit LLC1, and Kerr-McGee Stored Power Company LLC (the
“Agreement”), a copy of which is attached hereto as Exhibit A; and

 

1  Kerr-McGee Credit LLC was dissolved in 2007. At the time of its dissolution,
Kerr-McGee Worldwide Corporation was its sole member. They are referenced in the
Settlement Agreement solely because they were named as a defendant in the
Adversary Proceeding.



--------------------------------------------------------------------------------

WHEREAS, the Agreement contemplates, among other things, the payment by the
Company of Five Billion One Hundred Fifty Million Dollars ($5,150,000,000.00) in
cash to Plaintiffs, plus Interest thereon from the Lodging Date (as such terms
are defined in the Settlement Agreement) (collectively, the “Settlement
Payment”); and

WHEREAS, for purposes of these preambles and resolutions, the term “Authorized
Persons” shall mean, at any given time, each or any one or more of the Company’s
duly elected (i) Chairman of the Board, (ii) President, (iii) Chief Executive
Officer, (iv) any Executive Vice President, (v) any Senior Vice President, and
(vi) any Vice President.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement, in the form substantially as
presented to and reviewed by this Board be, and hereby is, approved.

RESOLVED, that the Authorized Persons, acting individually or together, be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to execute the
Agreement, with such modifications, amendments or supplements as may be
necessary, advisable or appropriate in the discretion of the Authorized Persons,
the execution and delivery thereof by the Authorized Persons to conclusively
evidence approval thereof by such Authorized Persons and the Board.

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to effectuate
the payment of the Settlement Payment, with such funds coming from (1) the
assets of the Company or its subsidiaries, and/or (2) from funds drawn from the
Company’s existing secured revolving credit facility.

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company, to (a) negotiate, execute and deliver any and all documents,
instruments, financing statements, agreements, amendments, authorizations,
powers, certificates or similar items necessary or desirable in connection with
the foregoing resolutions with



--------------------------------------------------------------------------------

such terms and provisions as the Authorized Persons shall determine to be
necessary, advisable or appropriate, the execution and delivery thereof by the
Authorized Persons to conclusively evidence approval thereof by such Authorized
Persons and the Board, and (b) perform the obligations and carry out the duties
of the Company (and its subsidiaries, if any) thereunder.

RESOLVED, that the Company and the Authorized Persons be, and each of them
hereby is, authorized and empowered to execute, deliver and carry out any
present, continuing or future obligations under the Agreement referenced that
may be required thereby, and to effect any necessary filing(s) with any and all
appropriate regulatory authorities as may be required or as the Authorized
Persons may deem necessary, advisable or appropriate in order to carry out the
purposes and intent of the foregoing resolutions.

RESOLVED, that the Secretary or any Assistant Secretary of the Company be, and
each of them hereby is, authorized and empowered to certify and furnish copies
of these resolutions or any other resolutions deemed to have been adopted
pursuant hereto and statements as to the incumbency of the Company’s officers
(under corporate seal if necessary) as may be requested, and effect any
necessary or desirable filings and/or disclosures (including a press release)
with any and all appropriate governmental and/or regulatory authorities.

RESOLVED, that all actions heretofore taken, or caused to be taken, by any
officer, authorized employee and/or agent of the Company in connection with the
documents, transactions and actions contemplated by the foregoing resolutions
be, and the same hereby are, approved, ratified and confirmed in all respects.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of April, 2014.

 

/s/ Amanda M. McMillian

Amanda M. McMillian Corporate Secretary



--------------------------------------------------------------------------------

KERR-MCGEE CORPORATION

ANADARKO US OFFSHORE CORPORATION

KERR-MCGEE WORLDWIDE CORPORATION

KM INVESTMENT CORPORATION

CERTIFICATE OF RESOLUTIONS

I, Amanda M. McMillian, do hereby certify that I am the duly elected, qualified
and acting Corporate Secretary of each of (a) Kerr-McGee Corporation, a Delaware
corporation, (b) Anadarko US Offshore Corporation, a Delaware corporation,
(c) Kerr-McGee Worldwide Corporation, a Delaware corporation, and (d) KM
Investment Corporation, a Nevada corporation (collectively, the “Companies”).

I do hereby further certify that the following resolutions were duly adopted by
the respective Boards of Directors (the “Board”) of each of the Companies via
written consent, and that said resolutions have not been revised, rescinded or
revoked and remain in full force and effect as of the date of this certificate:

APPROVAL OF SETTLEMENT AGREEMENT RELATED TO TRONOX ADVERSARY PROCEEDING

WHEREAS, the Board believes that it is in the best interest of the Company and
its stockholders to resolve current and potential litigation and other claims
(collectively, the “Claims”) made in the Tronox Adversary Proceeding currently
pending in the U.S. Bankruptcy Court for the Southern District of New York; and

WHEREAS, the Company has negotiated a resolution of the Claims with (1) the
Anadarko Litigation Trust (the “Litigation Trust”), by and through its
authorized representative and trustee, John C. Hueston (the “Litigation
Trustee”), not individually but solely in his representative capacity as
Litigation Trustee, and (2) the U.S. Government in its capacity as
plaintiff-intervenor and acting for and on behalf of the U.S. Environmental
Protection Agency, the U.S. Department of Agriculture (acting through the U.S.
Forest Service), the U.S. Department of the Interior (acting through the Fish
and Wildlife Service and the Bureau of Land Management), the U.S. Department of
Commerce (acting through the National Oceanic and Atmospheric Administration),
the U.S. Department of Defense (including the U.S. Department of the Army, U.S.
Army Corps of Engineers, U.S. Department of the Navy, and U.S. Department of the
Air Force), and the Nuclear Regulatory Commission (collectively, the “U.S.,” and
together with the Litigation Trust, the “Plaintiffs”), that would result in
resolving their disputes related to the Tronox Adversary Proceeding, including
Trust Derivative Claims (as such term is defined in the Agreement, which is
defined below); and



--------------------------------------------------------------------------------

WHEREAS, the Board has reviewed and discussed with management the proposed
Settlement Agreement by and among (1) the Litigation Trust, (2) the U.S., and
(3) Anadarko Petroleum Corporation, Kerr-McGee Corporation, Anadarko US Offshore
Corporation (f/k/a Kerr-McGee Oil & Gas Corporation), Kerr-McGee Worldwide
Corporation, KM Investment Corporation, Kerr-McGee Shared Services Company LLC,
Kerr-McGee Credit LLC1, and Kerr-McGee Stored Power Company LLC (the
“Agreement”), a copy of which is attached hereto as Exhibit A; and

WHEREAS, the Agreement contemplates, among other things, the payment by the
Company of Five Billion One Hundred Fifty Million Dollars ($5,150,000,000.00) in
cash to Plaintiffs, plus Interest thereon from the Lodging Date (as such terms
are defined in the Settlement Agreement) (collectively, the “Settlement
Payment”); and

WHEREAS, for purposes of these preambles and resolutions, the term “Authorized
Persons” shall mean, at any given time, each or any one or more of the Company’s
duly elected (i) Chairman of the Board, (ii) President, (iii) Chief Executive
Officer, (iv) any Executive Vice President, (v) any Senior Vice President, and
(vi) any Vice President.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement, in the form substantially as
presented to and reviewed by this Board be, and hereby is, approved.

RESOLVED, that the Authorized Persons, acting individually or together, be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to execute the
Agreement, with such modifications, amendments or supplements as may be
necessary, advisable or appropriate in the discretion of the Authorized Persons,
the execution and delivery thereof by the Authorized Persons to conclusively
evidence approval thereof by such Authorized Persons and the Board.

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to effectuate
the payment of the Settlement Payment, with such funds coming from (1) the
assets of the Company or its subsidiaries, and/or (2) from funds drawn from the
Company’s existing secured revolving credit facility.

 

1  Kerr-McGee Credit LLC was dissolved in 2007. At the time of its dissolution,
Kerr-McGee Worldwide Corporation was its sole member. They are referenced in the
Settlement Agreement solely because they were named as a defendant in the
Adversary Proceeding.



--------------------------------------------------------------------------------

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company, to (a) negotiate, execute and deliver any and all documents,
instruments, financing statements, agreements, amendments, authorizations,
powers, certificates or similar items necessary or desirable in connection with
the foregoing resolutions with such terms and provisions as the Authorized
Persons shall determine to be necessary, advisable or appropriate, the execution
and delivery thereof by the Authorized Persons to conclusively evidence approval
thereof by such Authorized Persons and the Board, and (b) perform the
obligations and carry out the duties of the Company (and its subsidiaries, if
any) thereunder.

RESOLVED, that the Company and the Authorized Persons be, and each of them
hereby is, authorized and empowered to execute, deliver and carry out any
present, continuing or future obligations under the Agreement referenced that
may be required thereby, and to effect any necessary filing(s) with any and all
appropriate regulatory authorities as may be required or as the Authorized
Persons may deem necessary, advisable or appropriate in order to carry out the
purposes and intent of the foregoing resolutions.

RESOLVED, that the Secretary or any Assistant Secretary of the Company be, and
each of them hereby is, authorized and empowered to certify and furnish copies
of these resolutions or any other resolutions deemed to have been adopted
pursuant hereto and statements as to the incumbency of the Company’s officers
(under corporate seal if necessary) as may be requested, and effect any
necessary or desirable filings and/or disclosures (including a press release)
with any and all appropriate governmental and/or regulatory authorities.

RESOLVED, that all actions heretofore taken, or caused to be taken, by any
officer, authorized employee and/or agent of the Company in connection with the
documents, transactions and actions contemplated by the foregoing resolutions
be, and the same hereby are, approved, ratified and confirmed in all respects.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of April, 2014.

 

KERR-MCGEE CORPORATION /s/ Amanda M. McMillian Amanda M. McMillian Corporate
Secretary

 

ANADARKO US OFFSHORE CORPORATION /s/ Amanda M. McMillian Amanda M. McMillian
Corporate Secretary

 

KERR-MCGEE WORLDWIDE CORPORATION /s/ Amanda M. McMillian Amanda M. McMillian
Corporate Secretary

 

KM INVESTMENT CORPORATION /s/ Amanda M. McMillian Amanda M. McMillian Corporate
Secretary



--------------------------------------------------------------------------------

KERR-MCGEE SHARED SERVICES COMPANY LLC

KERR-MCGEE STORED POWER COMPANY LLC

CERTIFICATE OF RESOLUTIONS

I, Amanda M. McMillian, do hereby certify that I am the duly elected, qualified
and acting Corporate Secretary of each of (a) Kerr-McGee Shared Services Company
LLC, a Delaware limited liability company, and (b) Kerr-McGee Stored Power
Company LLC, a Delaware limited liability company (collectively, the
“Companies”).

I do hereby further certify that the following resolutions were duly adopted by
the respective Sole Member (the “Member”) of each of the Companies via written
consent, and that said resolutions have not been revised, rescinded or revoked
and remain in full force and effect as of the date of this certificate:

APPROVAL OF SETTLEMENT AGREEMENT RELATED TO TRONOX ADVERSARY PROCEEDING

WHEREAS, the Member believes that it is in the best interest of the Company to
resolve current and potential litigation and other claims (collectively, the
“Claims”) made in the Tronox Adversary Proceeding currently pending in the U.S.
Bankruptcy Court for the Southern District of New York; and

WHEREAS, the Company has negotiated a resolution of the Claims with (1) the
Anadarko Litigation Trust (the “Litigation Trust”), by and through its
authorized representative and trustee, John C. Hueston (the “Litigation
Trustee”), not individually but solely in his representative capacity as
Litigation Trustee, and (2) the U.S. Government in its capacity as
plaintiff-intervenor and acting for and on behalf of the U.S. Environmental
Protection Agency, the U.S. Department of Agriculture (acting through the U.S.
Forest Service), the U.S. Department of the Interior (acting through the Fish
and Wildlife Service and the Bureau of Land Management), the U.S. Department of
Commerce (acting through the National Oceanic and Atmospheric Administration),
the U.S. Department of Defense (including the U.S. Department of the Army, U.S.
Army Corps of Engineers, U.S. Department of the Navy, and U.S. Department of the
Air Force), and the Nuclear Regulatory Commission (collectively, the “U.S.,” and
together with the Litigation Trust, the “Plaintiffs”), that would result in
resolving their disputes related to the Tronox Adversary Proceeding, including
Trust Derivative Claims (as such term is defined in the Agreement, which is
defined below); and

WHEREAS, the Member has reviewed and discussed with management the proposed
Settlement Agreement by and among (1) the Litigation Trust, (2) the U.S., and
(3) Anadarko Petroleum Corporation, Kerr-McGee Corporation, Anadarko US Offshore
Corporation (f/k/a Kerr-McGee Oil & Gas Corporation), Kerr-McGee Worldwide
Corporation,



--------------------------------------------------------------------------------

KM Investment Corporation, Kerr-McGee Shared Services Company LLC, Kerr-McGee
Credit LLC1, and Kerr-McGee Stored Power Company LLC (the “Agreement”), a copy
of which is attached hereto as Exhibit A; and

WHEREAS, the Agreement contemplates, among other things, the payment by the
Company of Company of Five Billion One Hundred Fifty Million Dollars
($5,150,000,000.00) in cash to Plaintiffs, plus Interest thereon from the
Lodging Date (as such terms are defined in the Settlement Agreement)
(collectively, the “Settlement Payment”); and

WHEREAS, for purposes of these preambles and resolutions, the term “Authorized
Persons” shall mean, at any given time, each or any one or more of the Company’s
duly elected (i) President, (ii) any Executive Vice President, (iii) any Senior
Vice President, and (iv) any Vice President.

NOW, THEREFORE, BE IT RESOLVED, that the Agreement, in the form substantially as
presented to and reviewed by the Member be, and hereby is, approved.

RESOLVED, that the Authorized Persons, acting individually or together, be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to execute the
Agreement, with such modifications, amendments or supplements as may be
necessary, advisable or appropriate in the discretion of the Authorized Persons,
the execution and delivery thereof by the Authorized Persons to conclusively
evidence approval thereof by such Authorized Persons and the Member.

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company (and its subsidiaries, as necessary or appropriate) to effectuate
the payment of the Settlement Payment, with such funds coming from (1) the
assets of the Company or its subsidiaries, and/or (2) from funds drawn from the
Company’s existing secured revolving credit facility.

RESOLVED, that the Authorized Persons acting individually or together be, and
each of them hereby is, authorized and empowered, in the name and on behalf of
the Company, to (a) negotiate, execute and deliver any and all documents,
instruments, financing statements, agreements, amendments, authorizations,
powers, certificates or similar items necessary or desirable in connection with
the foregoing resolutions with

 

1  Kerr-McGee Credit LLC was dissolved in 2007. At the time of its dissolution,
Kerr-McGee Worldwide Corporation was its sole member. They are referenced in the
Settlement Agreement solely because they were named as a defendant in the
Adversary Proceeding.



--------------------------------------------------------------------------------

such terms and provisions as the Authorized Persons shall determine to be
necessary, advisable or appropriate, the execution and delivery thereof by the
Authorized Persons to conclusively evidence approval thereof by such Authorized
Persons and the Member, and (b) perform the obligations and carry out the duties
of the Company (and its subsidiaries, if any) thereunder.

RESOLVED, that the Company and the Authorized Persons be, and each of them
hereby is, authorized and empowered to execute, deliver and carry out any
present, continuing or future obligations under the Agreement referenced that
may be required thereby, and to effect any necessary filing(s) with any and all
appropriate regulatory authorities as may be required or as the Authorized
Persons may deem necessary, advisable or appropriate in order to carry out the
purposes and intent of the foregoing resolutions.

RESOLVED, that the Secretary or any Assistant Secretary of the Company be, and
each of them hereby is, authorized and empowered to certify and furnish copies
of these resolutions or any other resolutions deemed to have been adopted
pursuant hereto and statements as to the incumbency of the Company’s officers
(under corporate seal if necessary) as may be requested, and effect any
necessary or desirable filings and/or disclosures (including a press release)
with any and all appropriate governmental and/or regulatory authorities.

RESOLVED, that all actions heretofore taken, or caused to be taken, by any
officer, authorized employee and/or agent of the Company in connection with the
documents, transactions and actions contemplated by the foregoing resolutions
be, and the same hereby are, approved, ratified and confirmed in all respects.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of April, 2014.

 

KERR-MCGEE SHARED SERVICES COMPANY LLC

/s/ Amanda M. McMillian

Amanda M. McMillian   Corporate Secretary  

KERR-MCGEE STORED POWER

COMPANY LLC

/s/ Amanda M. McMillian

Amanda M. McMillian Corporate Secretary



--------------------------------------------------------------------------------

SCHEDULE 1

ANADARKO AFFILIATES AND PREDECESSORS

 

Entity

  

Jurisdiction

  

Parent

HS Partners, Inc.    California    Kerr-McGee Rocky Mountain Corporation
Kerr-McGee Energy Services Corporation    Delaware    Kerr-McGee Rocky Mountain
Corporation Kerr-McGee Foundation Corporation    Oklahoma    Kerr-McGee Shared
Services Company LLC Kerr-McGee Gathering LLC    Colorado    Kerr-McGee Rocky
Mountain Corporation Kerr-McGee L.P. Corporation    Delaware    Kerr-McGee Oil &
Gas Corporation Kerr-McGee Leasing Corporation    Delaware    Kerr-McGee Credit
LLC Kerr-McGee Natural Gas, Inc.    Delaware    Kerr-McGee Oil & Gas Corporation
Kerr-McGee Oil & Gas Onshore LLC    Delaware    Kerr-McGee L.P. Corporation
Kerr-McGee Oil & Gas Onshore LP    Delaware    Kerr-McGee Oil & Gas Onshore LLC
Kerr-McGee Oil & Gas (Shelf) LLC    Delaware    Kerr-McGee Oil & Gas Corporation
Kerr-McGee Onshore Holding LLC    Delaware    WHL, Inc. Kerr-McGee Onshore LLC
   Delaware    WHL, Inc. Kerr-McGee Rocky Mountain Corporation    Delaware   
Kerr-McGee Oil & Gas Corporation Kerr-McGee Rocky Mountain LLC    Delaware   
Kerr-McGee Oil & Gas Corporation Kerr-McGee Stored Power Corporation    Nevada
   Kerr-McGee Stored Power Company LLC Kerr-McGee Worldwide Corporation   
Delaware    Kerr-McGee Corporation KM Transportation Leasing Corporation   
Delaware    Kerr-McGee Leasing Corporation KM-Insurance Company    Oklahoma   
Kerr-McGee Shared Services Company LLC KM Land, LLC    Oklahoma    Kerr-McGee
Shared Services Company LLC Oryx Crude Trading & Transportation Limited
Partnership    Delaware   

Kerr-McGee L.P. Corporation

Kerr-McGee Oil & Gas Onshore LLC

Oryx Crude Trading & Transportation, Inc.    Delaware    Kerr-McGee Oil & Gas
Corporation Oryx Development -II, L.P.    Delaware    Kerr-McGee Oil & Gas
Onshore LP Oryx Development Limited Partnership    Delaware    Kerr-McGee Oil &
Gas Onshore LP Oryx Energy Payroll Company    Delaware    Kerr-McGee Oil & Gas
Corporation Oryx Gas Marketing Company    Delaware    Kerr-McGee Oil & Gas
Corporation Oryx Gas Marketing Limited Partnership    Delaware   

Kerr-McGee L.P. Corporation

Kerr-McGee Oil & Gas Onshore LLC

Oryx Pipeline Company    Delaware    Kerr-McGee Oil & Gas Corporation Oryx
Pipeline Limited Partnership    Delaware   

Kerr-McGee L.P. Corporation

Kerr-McGee Oil & Gas Onshore LLC

Oryx Services Company    Delaware    Kerr-McGee Oil & Gas Corporation P&P Land
Co.    Oklahoma    Kerr-McGee Chemical Worldwide, LLC

 

5



--------------------------------------------------------------------------------

Resource Gathering Systems, Inc.    California    Kerr-McGee Rocky Mountain
Corporation Sendero Gas Pipeline, Inc.    Texas    Kerr-McGee Oil and Gas
Onshore LP Southtech Exploration, L.L.C.    Delaware    Kerr-McGee Rocky
Mountain Corporation (50%) Sun Offshore Gathering Company    Delaware   
Kerr-McGee Oil & Gas Corporation Sun Offshore Gathering Limited Partnership   
Delaware   

Kerr-McGee L.P. Corporation

Kerr-McGee Oil & Gas Onshore LLC

Sun Pennsylvania Limited Partnership    Delaware   

Kerr-McGee L.P. Corporation

Kerr-McGee Oil & Gas Corporation

US Avestor, LLC    Delaware    Kerr-McGee Stored Power Company LLC (50%)
Walter & Westport International LLC    Colorado    Kerr-McGee Oil and Gas
Onshore LP Westport Argentina LLC    Colorado    Kerr-McGee Oil and Gas Onshore
LP Westport Canada LLC    Delaware    Kerr-McGee Oil and Gas Onshore LP Westport
Field Services, L.L.C.    Delaware    Kerr-McGee (Nevada) LLC Westport
Overriding Royalty LLC    Colorado    Kerr-McGee Oil and Gas Onshore LP White
Shoal Pipeline Corporation    Delaware   

Kerr-McGee Oil & Gas Corporation

Torch Energy Marketing, Inc.

Case-Pomeroy Oil Corporation

Whitecap Pipeline Company, L.L.C.    Delaware    Kerr-McGee Oil & Gas
Corporation WHL, Inc.    Delaware    Kerr-McGee Oil & Gas Corporation

 

6



--------------------------------------------------------------------------------

SCHEDULE 2-A

U.S. COVERED SITES-DOD

NON-NRD

 

Colloquial Site Name

  

Full Site Name

  

Site Location

Fireworks Site    National Fireworks Site, Hanover, MA    MA Henderson Site   
Tronox LLC Henderson Facility    NV MMR Site    Massachusetts Military
Reservation, Cape Cod, MA    MA

 

7



--------------------------------------------------------------------------------

SCHEDULE 2-B

U.S. COVERED SITES- DOI and NOAA

NRD

 

COLLOQUIAL SITE NAME

  

FULL SITE NAME

  

SITE LOCATION

Ambrosia Lake   

Rio Algom Mines and Quivira Mill Site, McKinley County, NM

Ambrosia Lake Facility, Grants, NM

   NM Beaumont    International Creosoting State Superfund Site, Beaumont, TX   
TX Churchrock    Northeast Churchrock Quivira Mines (#1 and #1E), McKinley
County, NM    NM Fireworks Site    National Fireworks Site, Hanover, MA    MA
Hattiesburg    Former Gulf States Creosoting Site, Hattiesburg, MS    MS
Jacksonville Ag Chem    Kerr-McGee Chemical LLC, Jacksonville, FL    FL Jericho
   Stoller Chemical Site, Jericho, SC    SC Kress Creek    Kerr-McGee Kress
Creek/West Branch DuPage River Site, DuPage County, IL    IL Manville    Federal
Creosote Superfund Site, Manville, NJ    NJ Milwaukee    Moss-American Site,
Milwaukee, WI    WI Navassa/Wilmington    Kerr-McGee Chem Corp Site, Navassa, NC
   NC North Haven   

Schiavone Site, North Haven, CT

Universal Drive Site, North Haven, CT

   CT Rome    Success Drive Parcels/MGS Site, Rome, Oneida County, NY    NY
Sandstone    Kettle River Company – Creosote Plant Site, Sandstone, Pine County,
MN    MN Savannah    Kerr-McGee Pigments (Savannah) Inc., Savannah, GA    GA
Searles Lake   

Searles Valley Minerals/Searles Lake, San Bernardino County, CA

Boiler Ash Site or Argus Boiler Ash Pile

American Potash & Chemical Corporation, Trona, CA

   CA Texarkana   

Tronox, Texarkana Facility and Associated Properties Located at 2513 Buchanan
Road, Texarkana, TX

Kerr-McGee Chemical LLC, Forest Products Division, Texarkana, TX

Texarkana Wood Preserving Facility, Texarkana, TX

   TX

 

8



--------------------------------------------------------------------------------

SCHEDULE 2-B (CONT’D)

U.S. COVERED SITES- DOI and NOAA

NON-NRD

 

SHORT SITE NAME

  

FULL SITE NAME

  

SITE LOCATION

Bristol Mine    Bristol Mine, Pioche, NV    NV Caselton Mine   

Caselton Tailings Site, Lincoln County, NV

Kerr-McGee Caselton Site, Pioche, NV

   NV Spencer Mine    Spencer Mine, 13N 9W, McKinley County, NM    NM

 

9